Exhibit 10.32
 
NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”), dated as of November 22, 2011,
between Response Biomedical Corp., a corporation continued under the laws of the
Province of British Columbia (the “Company”), and each purchaser identified on
the signature pages hereto (each, including its successors and permitted
assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, the Company has authorized the issuance of a new series of senior
secured notes of the Company, in the form attached hereto as Exhibit A (the
“Notes”).
 
WHEREAS, Company wishes to sell, and the Purchasers wish to purchase, on a joint
and several basis (i) up to an aggregate of Cdn.$2.0 million principal amount of
the Notes.
 
WHEREAS, the Notes will rank senior to all outstanding and future indebtedness
of the Company, other than indebtedness secured by Permitted Liens, and be
secured by a first priority, perfected security interest in all of the assets of
the Company as evidenced by the security agreement attached hereto as Exhibit B
(the “Security Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 of the Securities
Act.
 
“Agreement” shall have the meaning ascribed to such term in the Preamble.
 
“B.C. Securities Act” means the Securities Act (British Columbia).
 
“Board of Directors” means the board of directors of the Company.
 
“BofA Accounts” shall have the meaning ascribed to such term in Section 4.12
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
statutory holiday in New York, New York or Vancouver, British Columbia or any
day on which
 
 
 

--------------------------------------------------------------------------------

 
 
banking institutions in the State of New York or the Province of British
Columbia are authorized or required by law or other governmental action to
close.
 
“Business Facility” means any property including the land, the improvements
thereon, the groundwater thereunder and the surface water thereon, that is or at
any time has been owned, operated, occupied, controlled or leased by the Company
in connection with the operation of its business.
 
“Canadian Regulatory Authorities” means, collectively, the applicable securities
commissions or similar securities regulatory authorities in each of the
Reporting Issuer Jurisdictions.
 
“Closing” shall have the meaning ascribed to such term in Section 2.2.
 
“Closing Date” means the date on which a Closing occurs.
 
“Collateral Agent” shall have the meaning ascribed to such term in the Security
Agreement.
 
“Commission” means the SEC and the Canadian Regulatory Authorities.
 
“Commitment” shall have the meaning ascribed to such term in Section 2.1.
 
“Commitment Termination Date” shall mean February 15, 2012.
 
“Common Shares” means the common shares of the Company, without par value, and
any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Share Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Shares, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Shares.
 
“Company” shall have the meaning ascribed to such term in the Preamble.
 
“Company Counsel” means Borden Ladner Gervais LLP, with offices located at 1200
Waterfront Centre, 200 Burrard Street, P.O. Box 48600, Vancouver, British
Columbia, Canada
 
V7X 1T2.
 
“Disclosures” shall have the meaning ascribed to such term in Section 3.1(g).
 
“Disclosure Schedule” means the Disclosure Schedule of the Company attached as
Exhibit C
 
hereto. “Election Notice” shall have the meaning ascribed to such term in
Section 4.7(c).



 
 
-2-

--------------------------------------------------------------------------------

 
 
“Environment” means the components of the earth and includes air, land,
subsurface, water, groundwater, and all layers of the atmosphere, all organic
and inorganic matter and living organisms, and the interacting natural systems
that include the foregoing listed components.
 
“Environmental Laws” means all statutory instruments, laws (including common
laws), directives, guidance documents, rules, regulations, orders, treaties,
statutes, notices, requirements, standards, bylaws, and codes promulgated by any
Governmental Authority to protect the Environment, or human health, or which
prohibit, regulate or control any Hazardous Material or any Hazardous Materials
Activity, including, without limitation, the Canadian Environmental Protection
Act, 1999, and all regulations made thereunder, the Transportation of Dangerous
Goods Act, 1992, and all regulations made thereunder, and the Environmental
Management Act, S.B.C. 2003, c.53, and all regulations promulgated thereunder,
all as amended from time to time.
 
“Environmental Permit” means any approval, permit, registration, certification,
license, clearance, notice, confirmation, or consent required to be obtained
under Environmental Laws from any private person or any Governmental Authority
with respect to the operations of the Company on or before the Closing.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(q).
 
“Event of Default” shall have the meaning ascribed to such term in the Notes.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) Common Shares or options or Common
Shares issuable upon the exercise of such options to employees, officers,
directors or consultants of the Company pursuant to any stock or option plan
duly adopted for such purpose, by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of securities exercisable or exchangeable for or
convertible into Common Shares issued and outstanding as of the Closing Date,
provided that such securities have not been amended since the Closing Date to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities upon the
exercise or exchange of or conversion of securities exercisable or exchangeable
for or convertible into Common Shares issued pursuant to any Subsequent
Financing, (d) securities issued for the acquisition of assets or securities of
an arm’s-length third party, (e) securities issued pursuant to acquisitions or
strategic transactions (including partnerships, amalgamations, arrangements,
mergers or other business combination transactions) approved by a majority of
the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset and
shall, in the good faith opinion of such directors, provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities (other than an Affiliate of the Company) and (f)
securities in connection with the rights
 
 
-3-

--------------------------------------------------------------------------------

 
 
offering contemplated by the term sheet, dated as of the date hereof, by and
between the Company and OrbiMed Advisors, LLC.
 
“FDA” shall have the meaning ascribed to such term in Section 3.1(dd)(i).
 
“FDCA” shall have the meaning ascribed to such term in Section 3.1(dd)(i).
 
“Financing Notice” shall have the meaning ascribed to such term in Section
4.7(b).
 
“Food and Drugs Act” shall have the meaning ascribed to such term in Section
3.1(dd)(i).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).
 
“Governmental Authority” means any federal, state, provincial, county, local,
municipal, or foreign court, tribunal, administrative agency, council,
commission, commissioner, board, authority, or instrumentality, including
without limitation any such authority that has powers under Environmental Laws
to enforce Environmental Laws or issue Environmental Permits including, without
limitation, Federal and Provincial departments or ministries of the environment,
municipalities, and statutory bodies that regulate the storage, handling or
disposal of wastes including hazardous wastes.
 
“Hazardous Material” means any substance, or mixture of substances, including
any vapour, chemical, material or additive, that is regulated by any
Governmental Authority or is radioactive, toxic, hazardous, a pollutant, or may
otherwise be a danger to human health, the reproduction of any living organism
or the Environment and which also includes carbon dioxide and hydrocarbons.
 
“Hazardous Materials Activity” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, remediation, release, exposure of
others to, sale, or distribution of any Hazardous Material or any product or
waste containing a Hazardous Material, or product manufactured with ozone
depleting substances, including, without limitation, any required labeling,
payment of waste fees or charges (including so-called e-waste fees) and
compliance with any product take-back or product content requirements.
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(y).
 
“Initial Closing” shall have the meaning ascribed to such term in Section 2.2
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).
 
“Liens” means a lien, charge, mortgage, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Maturity Date” shall have the meaning ascribed to such term in the Notes.
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg). “Notes” shall have the meaning ascribed to such term in the Preamble.
“OFAC” shall have the meaning assigned to such term in Section 3.1(ee). “OrbiMed
Designee” shall have the meaning assigned to such term in Section 4.8.
“Participation Amount” shall have the meaning assigned to such  term in Section
4.7(c). “Permitted Liens” has the meaning ascribed to such term in the Notes.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind. “PPSA” means the Personal Property Security Act as in effect in the
Province of British Columbia from time to time.
 
“Pro Rata Share” means, with respect to any Purchaser, such Purchaser’s
Commitment divided by (ii) the Total Commitment (as adjusted as appropriate to
reflect assignment of rights pursuant to Section 2.4 hereof).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Purchaser” shall have the meaning ascribed to such term in the Preamble.
“Purchaser Designee” shall have the meaning ascribed to such term in Section
4.8. “Purchaser Party” shall have the meaning ascribed to such term in Section
4.6. “Regulatory Authority” shall have the meaning ascribed to such term in
Section 3.1(dd)(i). “Regulatory Permits” shall have the meaning ascribed to such
term in Section 3.1(dd)(ii). “Regulated Product” shall have the meaning ascribed
to such term in Section 3.1(dd)(i). “Replacement Designee” shall have the
meaning ascribed to such term in Section 4.8. “Reporting Issuer Jurisdictions”
means all of the Provinces and Territories of Canada, other
 
than Quebec.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(f).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“Rule 144A” means Rule 144A promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by
 
the SEC having substantially the same effect as such Rule.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).
 
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and
 
regulations promulgated thereunder.
 
“Security Agreement” shall have the meaning ascribed to such term in the
Preamble.
 
“Securities Laws” means collectively, and as the context may require, the
securities
 
legislation and regulations in force in the Reporting Issuer Jurisdictions and
the policies of the Canadian Regulatory Authorities.
 
“SEDAR” means the System for Electronic Document Analysis and Retrieval.
 
“Subsequent Closing” shall have the meaning ascribed to such term in Section
2.2.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.7(a).
 
“TD Bank” shall have the meaning ascribed to such term in Section 4.12.
 
“TPD” shall have the meaning ascribed to such term in Section 3.1(dd)(i).
 
“Total Commitment” shall have the meaning ascribed to such term in Section 2.1.
 
“Trading Day” means a day on which the principal Trading Market on which the
Common Shares are listed or quoted for trading is open for trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: the
Toronto Stock Exchange, the TSX Venture Exchange, the NYSE AMEX, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange or the OTC Bulletin Board (or any successors to any of
the foregoing).
 
“Transaction Documents” shall have the meaning ascribed to it in the Notes.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“TSX” means the Toronto Stock Exchange.
 
“WSGR” means Wilson Sonsini Goodrich & Rosati, Professional Corporation, with
offices located at 701 Fifth Avenue, Suite 5100, Seattle, Washington 98104.
 


ARTICLE II.
PURCHASE AND SALE
 
2.1 Sale and Issuance of Notes. Subject to the terms and conditions hereof, each
Purchaser, severally, but not jointly, agrees to purchase, and the Company
agrees to sell and issue to each Purchaser, up to the aggregate principal amount
of Notes set forth opposite the respective Purchaser’s signature page to this
Agreement (for each Purchaser, its “Commitment”). The aggregate principal amount
of all Notes issued hereunder shall not exceed Cdn.$2,000,000 (the “Total
Commitment”) and each Purchaser’s obligations to purchase Notes hereunder shall
not exceed such Purchaser’s Commitment.
 
2.2 Closings. The purchase, sale and issuance of the Notes shall take place at
one or more closings (each, a “Closing”). At the initial Closing (the “Initial
Closing”), the Company shall issue and sell and the Purchasers shall purchase on
a joint and several basis, an aggregate of Cdn.$275,000 principal amount of
Notes. There may be up to three additional Closings (each, a “Subsequent
Closing”) at each of which the Company may, at its option but subject to the
conditions set forth herein, issue and sell, and the Purchasers shall purchase
on a joint and several basis, an aggregate of Cdn.$575,000 principal amount of
Notes.  The Company shall notify each Purchaser (which notice shall be
irrevocable) by facsimile or electronic mail (or by telephone, provided that
such telephonic notice shall be promptly confirmed in writing, but in any event
on or before the following Business Day) on the date that is five (5) Business
Days prior to the day on which the applicable Closing is to occur (or such
shorter period of time as each Purchaser may agree).  The Purchasers shall be
under no obligation to purchase Notes after the Commitment Termination
Date.  Unless a Purchaser’s rights are assigned in accordance with Section 2.4,
the principal amount of Notes allocated to each Purchaser at each Closing shall
equal the product of (a) the principal amount of Notes to be issued and sold at
such Closing and (b) such Purchaser’s Pro Rata Share.  Each Closing shall take
place at the offices of WSGR or such other location as the parties shall
mutually agree, and at each Closing the Company will deliver to each Purchaser
the Note, against receipt by the Company of a cash amount equal to the principal
amount of such Note.
 
2.3 Commitment Fee. The Company shall, on the Maturity Date, pay each Purchaser,
in accordance with each Purchaser’s Pro Rata Share, a non-refundable commitment
fee in an aggregate amount equal to Cdn.$80,000.
 
2.4 Assignment of Purchase Rights. Notwithstanding any statement in Section 2.1
to the contrary, each Purchaser may assign its right to purchase the Notes to
one or more of its Affiliates at any time on or after the date of this Agreement
and prior to the Closing Date.  Any assignment of a Purchaser’s purchase rights
to one or more of its respective Affiliates shall be conditioned upon such
Affiliate or Affiliates becoming a party hereto by executing a counterpart
signature page hereto and satisfying the covenants and conditions set forth in
Sections 2.5 and 2.6.
 
 
-7-

--------------------------------------------------------------------------------

 
 
2.5 Deliveries.
 
(a) At or prior to the Initial Closing, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, substantially in the form attached
hereto as Exhibit D;


(iii) a Note in the principal amount equal to such Purchaser’s Pro Rata Share of
Cdn.$275,000;
 
(iv) a certificate executed by the Corporate Controller of the Company on behalf
of the Company (A) certifying the satisfaction of the conditions to closing
listed in Sections 2.6(b) (ii) and the absence of the occurrence of any Material
Adverse Effect since the date hereof and (B) attaching and certifying to the
truth and correctness of (1) the Company’s constating documents and (2) the
board resolutions adopted in connection with the transactions contemplated by
this Agreement;
 
(v) satisfactory evidence of the good standing of the Company in its
jurisdiction of organization and as a foreign corporation in such other
jurisdictions as the Purchasers may reasonably request, in each case in writing
or any standard form of telecommunication from the appropriate governmental
authorities of such jurisdictions;
 
(vi) in accordance with the terms of the Security Agreement, the Company shall
have delivered to the Collateral Agent appropriate PPSA financing statements
filed at the Personal Property Registry (British Columbia) and such other
instruments, collateral assignments and other documents to be duly filed in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
the Security Agreement; and


(vii) within six (6) Business Days prior to the Initial Closing, the Company
shall have delivered or caused to be delivered to each Purchaser (A) copies of
PPSA search results, listing all effective financing statements which name as
debtor the Company to perfect an interest in any assets thereof, none of which,
except for such financing statements evidencing Permitted Liens or as otherwise
agreed in writing by the Purchasers, shall describe any of the Collateral (as
defined in the Security Agreement); (B) clear litigation search results covering
British Columbia Supreme Court Civil and Bankruptcy registries; (C) clearance
certificates from Canada Revenue Agency and Ministry of Finance (British
Columbia) regarding all excise tax, corporate income tax, social services tax or
equivalent; (D) clear writ of execution search results for each region in which
the Company has assets or carries on business; and (E) a verification statement
evidencing registration of a financing statement against the Company in favour
of the Collateral Agent, in form and substance satisfactory to the Purchasers.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b) On or prior to the Initial Closing, each Purchaser shall deliver or cause to
be delivered to the Company the following:
 
(i) this Agreement duly executed by such Purchaser; and
 
(ii) an amount in cash equal to the aggregate principal amount of the Note to be
issued to such Purchaser by wire transfer to the account as specified in writing
by the Company.
 
2.6 Closing Conditions.
 
(a) The obligations of the Company hereunder are subject to the following
conditions being satisfied as of each Closing:
 
(i) the accuracy in all material respects on the applicable Closing Date of the
representations and warranties of each of the Purchasers contained herein
(unless as of a specific date therein);
 
(ii) the offer and sale of the Notes shall be qualified or exempt from
registration or qualification under all applicable U.S. federal and state
securities laws and the offer and sale of the Notes shall be exempt from the
requirements as to the filing of a prospectus under applicable Securities Laws;


(iii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the applicable Closing Date shall have been performed;
 
(iv) no action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal (U.S. or Canadian),
state, provincial or territorial governmental or regulatory authority that
would, as of the applicable Closing Date, prevent the issuance or sale of the
Notes by the Company; and no injunction or order of any federal
(U.S. or Canadian), state, provincial or territorial court shall have been
issued that would, as of the applicable Closing Date, prevent the issuance or
sale of the Notes  by the Company; and
 
(v) the delivery by each Purchaser of the items set forth in Section 2.5(b) of
this Agreement.
 
(b) The obligations of each Purchaser hereunder to purchase Notes is subject to
the following conditions being satisfied as of each Closing:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein and the other
Transaction Documents (unless as of a specific date therein);
 
 
-9-

--------------------------------------------------------------------------------

 
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date hereby or by the other
Transaction Documents shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.5(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v) no Event of Default or any other event, which with the giving of notice or
the passage of time, or both, would constitute an Event of Default has occurred
and is continuing or will result from the issuance of Notes at such Closing,
and  each Purchaser shall have received a certificate from an authorized officer
of the Company on its behalf confirming the foregoing;
 
(vi) no action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal (U.S. or Canadian),
state, provincial or territorial governmental or regulatory authority that
would, as of the applicable Closing Date, prevent the issuance or sale of the
Notes by the Company; and no injunction or order of any federal


(U.S. or Canadian), state, provincial or territorial court shall have been
issued that would, as of the applicable Closing Date, prevent the issuance or
sale thereof by the Company;
 
(vii) from the date hereof to the applicable Closing Date, trading in the Common
Shares on the Toronto Stock Exchange shall not have been suspended (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the applicable Closing), and, at any
time prior to the applicable Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, nor shall a banking moratorium have been declared either by the
United States, New York State, Canada, or British Columbia provincial
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of each Purchaser, makes it impracticable
or inadvisable to purchase the Notes at the Closing;
 
(viii) no approval of the Company’s shareholders or of the TSX shall be required
in connection with the issuance of the Notes at such Closing, or, if required,
such approval shall have been obtained; and
 
(ix) each Purchaser shall have received such other documents, agreements,
instruments or information as each such Purchaser shall reasonably request.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedule, which Disclosure Schedule shall be deemed a part hereof and
shall qualify any representation made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedule, the Company
hereby makes the following representations and warranties to each Purchaser:
 
(a) Subsidiaries. The Company does not, and without the consent of the
Purchasers will not until the Company’s obligations with respect to the Notes
have been satisfied, own or control, directly or indirectly, any corporation,
association or other entity.
 
(b) Organization and Qualification. The Company is duly incorporated, validly
existing and, to the Company’s knowledge, in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation or default of any of the provisions
of its articles or other constating instrument.  The Company is duly qualified
to conduct business and, to the Company’s knowledge, is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company
(including, without limitation, any violation or termination of, or default or
transfer of any Company technology or Intellectual Property Rights outside of
the ordinary course of business under any of the agreements listed under Item 19
of the Company’s Annual Report on Form 20-F for the year ended December 31, 2010
(including any amendments, addendums, schedules, purchase orders, consents,
waivers, forbearance agreements, or subcontracts with respect thereto)), (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement or the other
Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
(c) Capitalization. The Company is authorized to issue an unlimited number of
Common Shares of which 38,950,262 Common Shares are outstanding as at the date
hereof.  The Company has not issued any Common Shares since July 28, 2010 other
than pursuant to the exercise of stock options under the Company’s stock option
plan and pursuant to the conversion or exercise of outstanding Common Share
Equivalents. Except as has been complied with or waived, no third party has any
right of first refusal, pre-emptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement
or the other Transaction Documents. Except as set forth in the Disclosure
Schedule, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any third
party any right to


 
-11-

--------------------------------------------------------------------------------

 
 
subscribe for or acquire, any common shares, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional Common Shares or Common Share Equivalents.  The issue and sale
of the Notes will not obligate the Company to issue Common Shares or other
securities to any third party and will not result in a right of any holder of
the Company’s securities to adjust the exercise, conversion, exchange or reset
price under such securities. No further approval or authorization of any
shareholder, the Board of Directors or others is required for the issuance and
sale of the Notes, other than the Required Approvals.  There are no shareholder
agreements, voting agreements or other similar agreements with respect to the
Company’s share capital to which the Company is a party or, to the knowledge of
the Company, any agreement between or among any of the Company’s shareholders
relating to the voting securities of the Company.
 
(d) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s shareholders in connection therewith other than in connection with the
Required Approvals.  Each of this Agreement and the other Transaction Documents
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(e) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Notes and the consummation by it of the transactions contemplated hereby and
thereby to which it is a party do not and will not (i) conflict with or violate
any provision of the Company’s articles or other constating instrument, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or


(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including U.S. federal and state securities laws and regulations and
Securities Laws), or by which any property or asset of the Company is bound or
affected.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(f) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal (U.S. and Canada),
state, provincial, territorial, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents, other than: (i) the
filings required pursuant to Section 4.3 of this Agreement; (ii) the approval of
the TSX; and (iii) such filings as are required to be made under applicable U.S.
federal and state securities laws and Securities Laws (collectively, the
“Required Approvals”).
 
(g) SEC Reports and Reporting Issuer Status; Financial Statements. The Company
has filed all reports, schedules, forms (other than certain forms required to be
filed under Section 16 of the Exchange Act), statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The Company has never been an issuer
subject to Rule 144(i) under the Securities Act.  The Company is a “reporting
issuer” under Securities Laws and is not in default of any requirements under
Securities Laws and the Common Shares are listed for trading on the TSX. The
Company has filed with the Canadian Regulatory Authorities true and complete
copies of all forms, reports, schedules, statements, material change reports,
press releases, disclosures relating to options, prospectuses, other offering
documents and all other documents required to be filed by it since December 31,
2007, and such forms, reports, schedules, statements and other documents,
including any financial statements or other documents, including any schedules
included therein (collectively, “Disclosures”), at the time filed, (i) did not
contain any misrepresentation or omit or fail to state a material fact that is
required to be stated or that is necessary to make such Disclosures not
misleading in the light of the circumstances in which they were made and (ii)
complied in all material respects with the requirements of applicable Securities
Laws. The Company has not filed any confidential material change or similar
report with any Canadian Regulatory Authorities which at the date hereof remains
confidential. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
for periods beginning January 1, 2011 and Canada for all prior periods applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated


 
-13-

--------------------------------------------------------------------------------

 
 
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any of its
share capital and (v) other than as disclosed in its SEC Reports, the Company
has not issued any equity securities to any officer, director or Affiliate,
except pursuant to existing Company stock option plans.  Except for the issuance
of the securities contemplated by this Agreement or as set forth on the
Disclosure Schedule, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its business, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.
 
(i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal (U.S. or Canada), state, provincial, territorial, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the other
Transaction Documents or (ii) would, if there were an unfavorable decision, have
or reasonably be expected to result in a Material Adverse Effect.  Neither the
Company, nor any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under U.S. federal and
state securities laws or Securities Laws or, to the Company’s knowledge, a claim
of breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission or any state, provincial or territorial securities regulators
involving the Company or any current or former director or officer of the
Company.
 
(j) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which would reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, and the Company is not a party to a
collective bargaining agreement, and the Company believe that its relationships
with their employees are good.  No executive officer, to the knowledge of the


 
-14-

--------------------------------------------------------------------------------

 
 
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters.  The Company is in
compliance in all material respects with all federal (U.S. or Canadian), state,
provincial, territorial, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours.
 
(k) Compliance.  Other than as disclosed in writing to the Purchasers prior to
the date hereof, the Company: (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) is not and has never been in violation in any
material respect of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal (U.S.
or Canadian), state, provincial, territorial and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters.  For the avoidance of doubt, other than
as disclosed to the Purchasers prior to the date hereof, the Company is not, nor
has the Company received notice that it is,  in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under) any of the
agreements listed under Item 19 of the Company’s Annual Report on Form 20-F for
the year ended December 31, 2010, as amended (including any amendments,
addendums, schedules, purchase orders, consents, waivers, forbearance agreements
or subcontracts with respect thereto), the violation of any of which could
impair the Company’s rights or alter the rights or obligations of any third
party, cause any additional fees to be due, give to others any rights of
termination, amendment, acceleration or cancellation, remove any forbearance
obligations of a third party, cause any antidilution adjustments to be made with
respect to any of the Company’s previously issued securities, result in the
creation of a Lien on any of the properties or assets of the Company, or require
any transfer of any Company technology or Intellectual Property Rights.
 
(l) Regulatory Permits. Except as disclosed in the SEC Reports, the Company
possesses all material certificates, authorizations and permits issued by the
appropriate federal (U.S. or Canadian), state, provincial, territorial, local or
foreign regulatory authorities (including Environmental Permits) necessary to
conduct their respective businesses as described in the SEC Reports (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or, other than in connection with the Company’s ongoing
discussions with regulatory and reimbursement counsel,  modification of any
Material Permit.
 
(m) Title to Assets. The Company does not own any real property and have good
title in all personal property owned by it that is material to the business of
the Company, in each case


 
-15-

--------------------------------------------------------------------------------

 
 
free and clear of all Liens, except for Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and Liens for the payment of
federal (U.S. or Canadian), state, provincial, territorial or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases with which the Company is in
compliance.
 
(n) Patents and Trademarks. The Company has, or has sufficient rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses, clinical
and pre-clinical data and other intellectual property rights and similar rights
necessary or material for use in connection with their respective businesses as
described in the SEC Reports (collectively, the “Intellectual Property Rights”).
All such Intellectual Property Rights will be available for use by Company on
substantially identical terms and conditions as immediately subsequent to the
Closing.  The Company has not received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two years from the
date of this Agreement.  The Company has not received, since the date of the
latest audited financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person.  To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights.  The Company has taken all commercially reasonable and desirable actions
to maintain and protect each item of the Intellectual Property Rights. The
Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its intellectual properties. None of the
patents listed on Schedule A to the Security Agreement constitute “Technology”
as that term is defined in that License Agreement, dated as of October 9, 2003,
by and between the Company and the University of British Columbia. The Company
does not use any such Technology in connection with its business.
 
(o) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary for similarly situated companies participating in the businesses
in which the Company is engaged, including, but not limited to, directors and
officers insurance coverage.  The Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
(p) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in


 
-16-

--------------------------------------------------------------------------------

 
 
excess of U.S.$120,000 other than for (i) payment of salary or consulting fees
for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(q) Sarbanes-Oxley; Internal Accounting Controls. The Company is in compliance
in all material respects with the applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof and as of the Closing Date. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company has implemented disclosure controls and
procedures designed to ensure that material information relating to the
Company  is made known to management of the Company by others within those
entities, which disclosure controls and procedures are, given the size of the
Company and the nature of its business, expected by management to be effective
in alerting, on a timely basis, the Company’s management to material information
required to be publicly disclosed. There has not been any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.  Since December
31, 2007: (i)  the Company has not received any material written complaint,
allegation, assertion or claim, regarding the accounting or auditing practices
of the Company or its internal accounting controls, including any complaint,
allegation, assertion, or claim that the Company has engaged in questionable
accounting or auditing practices; and (ii) no attorney representing the Company,
whether or not employed by the Company, has reported evidence of a material
violation of Securities Laws, material breach of fiduciary duty or similar
violation by the Company or any of their respective officers, directors,
employees or agents to the Company’s Board of Directors or any committee thereof
or to any director or officer of the Company.


 
-17-

--------------------------------------------------------------------------------

 
 
(r) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.1(r)
that may be due in connection with the transactions contemplated by this
Agreement.
 
(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes, will not be or be an
Affiliate of, an “investment company” within the meaning of the U.S. Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the U.S. Investment Company Act of 1940, as amended.
 
(t) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of the offer and sale of any
securities of the Company.
 
(u) Listing and Maintenance Requirements. The Common Shares are registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is reasonably likely to have the
effect of, terminating the registration of the Common Shares under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Shares is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market.  The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements.
 
(v) Application of Takeover Protections. The Company does not have in place a
shareholders rights plan.
 
(w) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other Person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information (except for the Disclosure
Schedule which the Company shall file with the Commission as contemplated by
Section 4.3 hereof).  The Company understands and confirms that the Purchasers
will rely on the foregoing representation in effecting transactions in
securities of the Company.  All of the disclosure furnished by or on behalf of
the Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedule to this
Agreement, is, when taken as a whole, true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.


 
-18-

--------------------------------------------------------------------------------

 


(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Notes to be integrated with prior offerings by the Company for
purposes of any applicable shareholder approval provisions of any Trading Market
on which any of the securities of the Company are listed or designated.
 
(y) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Notes hereunder, and except as disclosed in the
SEC Reports, (i) the fair saleable value of the Company’s assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. The SEC Reports set forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company, or for
which the Company has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of U.S.$50,000 (other than trade accounts payable incurred in the
ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of U.S.$50,000 due under
leases required to be capitalized in accordance with GAAP. The Company is not in
default with respect to any Indebtedness.
 
(z) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company
 
(i) has made or filed all federal (U.S. or Canadian), state, provincial and
territorial income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and


(iii) has set aside on its books provision reasonably adequate for the payment
of all material taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no
 
 
-19-

--------------------------------------------------------------------------------

 
 
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(aa) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any provision of the Corruption of Foreign
Public Officials Act (Canada).
 
(bb) Accountants. Ernst & Young LLP is the Company’s accounting firm.  To the
knowledge and belief of the Company, such accounting firm (i) is an independent
registered chartered accounting firm as required by the Exchange Act, (ii) is an
independent auditor as required by Securities Laws, and (iii) has expressed its
opinion with respect to the financial statements included in the Company’s
Annual Report on Form 20-F for the year ended December 31, 2010.
 
(cc) Acknowledgment Regarding Purchasers’ Purchase of Notes. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement, the
other Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Purchasers’ purchase of the Notes.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated herein and therein by
the Company and its representatives.
 
(dd) FDA and TPD.
 
(i) Compliance. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (“FDA”) or Health Canada, or any corresponding foreign
or state regulatory authority (each, a “Regulatory Authority”), that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company (each such product, a “Regulated Product”), such Regulated Product
is being manufactured, packaged, labeled, tested, distributed, sold and/or
marketed by the Company in compliance in all material respects with all
applicable laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, pre-market approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
establishment registration, quotas, labeling, advertising, record keeping and
filing of reports, including without limitation the Federal Food, Drug and
Cosmetic Act, as amended, and the


 
-20-

--------------------------------------------------------------------------------

 
 
regulations promulgated thereunder (“FDCA”) and Therapeutics Products
Directorate (the “TPD”) of the Health Products and Food Branch of Health Canada
under the Food and Drugs Act, as amended and the regulations thereunder (the
“Food and Drugs Act”). There is no pending, completed or, to the Company’s
knowledge, threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company, and the Company has not received any notice, warning letter
or other communication from any Regulatory Authority, which (i) contests the
premarket clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any Regulated Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Regulated Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company,
(v) enters or proposes to enter into a consent decree of permanent injunction or
corporate integrity agreement with the Company, or (vi) otherwise alleges any
material violation of any laws, rules or regulations by the Company or. The
properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of each applicable Regulatory Authority.  Except as set forth in
Section 3.1(dd) of the Disclosure Schedule, the Company has not been informed by
the FDA that the FDA will prohibit the marketing, sale, license or use in the
United States of any product proposed to be developed, produced or marketed by
the Company nor has the FDA expressed any concern as to approving or clearing
for marketing any product being developed or proposed to be developed by the
Company. The Company has not been informed by the TPD that the TPD will prohibit
the marketing, sale, license or use in the Canada of any product proposed to be
developed, produced or marketed by the Company nor has the TPD expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.  Except as set forth in Section 3.1(dd)
of the Disclosure Schedule, the Company has not been informed by any Regulatory
Authority that such Regulatory Authority will prohibit the marketing, sale,
license or use in the relevant territory of any Regulated Product proposed to be
developed, produced or marketed by the Company nor has such Regulatory Authority
expressed any concern as to approving or clearing for marketing any Regulated
Product being developed or proposed to be developed by the Company.
 
(ii) Regulatory Permits. The Company has all licenses, clearances, approvals,
permits, registrations, and listings required by any Regulatory Authority
(collectively, “Regulatory Permits”) to conduct their businesses and operations
and have complied in all material respects with all covenants and conditions of
all Regulatory Permits.  All of the Regulatory Permits are in full force and
effect.  No circumstances exist which could cause any Regulatory Permit to be
revoked, modified, or rendered non-renewable.


(iii) Clinical Trials. All pre-clinical and clinical trials being conducted by
or on behalf of the Company that have been, or are reasonably expected to be,
submitted to any Regulatory Authority in connection with any Regulatory Permit,
are being or have been conducted in compliance in all material respects with the
required experimental protocols, procedures and controls pursuant to applicable
laws, rules and regulations.  The Company owns all rights, title and interest in
and to any and all data resulting from such pre-clinical and clinical trials
 
 
-21-

--------------------------------------------------------------------------------

 
 
(ee) Sanctions. Neither the Company nor, to the Company’s knowledge, any
director, officer, agent, employee or controlled Affiliate of the Company is
currently subject to any
(i) U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”) or (ii) any Canadian sanctions under any of
the United Nations Act (Canada), the Special Economic Measures Act (Canada) or
the Export and Import Permits Act (Canada).
 
(ff) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
 
(gg) Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the applicable regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.
 
(hh) Environmental Matters.
 
(i) Condition of Property. As of the Closing, except in compliance with
Environmental Laws and in a manner that could not reasonably be expected to
subject the Company to liability, no Hazardous Materials are present on or at
any Business Facility currently owned, operated, occupied, controlled or leased
by the Company or were present on any other Business Facility at the time it
ceased to be owned, operated, occupied, controlled or leased by the Company.
There are no underground storage tanks, asbestos which is friable or likely to
become friable or PCBs present on any Business Facility currently owned,
operated, occupied, controlled or leased by the Company or as a consequence of
the acts of the Company or its agents.
 
(ii) Hazardous Materials Activities. The Company has conducted all operations
and Hazardous Materials Activities relating to their businesses in compliance in
all material respects, at all times, with all applicable Environmental Laws and
Environmental Permits. The Hazardous Materials Activities of the Company prior
to the Closing have not resulted in the exposure of any person to a Hazardous
Material in a manner which has caused or could reasonably be expected to cause
an adverse health effect to any such person.


(iii) Permits. The Company has all Environmental Permits required to conduct
their businesses and operations and have complied in all material respects with
all covenants and conditions of all Environmental Permits which are or have been
in force with respect to their operations and Hazardous Materials Activities. No
circumstances exist which could cause any Environmental Permit to be revoked,
modified, or rendered non-renewable.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(iv) Environmental Liabilities. The Company is not aware of any fact or
circumstance, which could result in any environmental liability which could
reasonably be expected to adversely affect the business or financial status of
the Company. The Company has not entered into any agreement that may require it
to guarantee, reimburse, pledge, defend, hold harmless or indemnify any other
party with respect to liabilities arising out of Environmental Laws or the
Hazardous Materials Activities of the Company.
 
(v) Reports and Records. The Company has delivered to Purchaser or made
available for inspection by Purchaser and its agents, representatives and
employees copies of all material records in the possession of the Company
concerning Environmental Laws and their Hazardous Materials Activities, and the
Company has delivered true copies of all environmental audits, reports,
documents, records, and any environmental assessments of any Business Facility
conducted at the request of, or otherwise in the possession or power of the
Company.


3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of each Closing Date (unless as of a specific date therein in which case
such representation and warranty is made as of such date) to the Company as
follows:
 
(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  This Agreement has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute a valid and legally binding obligation of
such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
(b) Purchaser Status. At the time such Purchaser was offered the Notes, it was,
and as of the date hereof it is, respectively, (i) an “accredited investor” as
defined in Rule 501 under the Securities Act, as amended by the Dodd-Frank Wall
Street Reform and Consumer Protection Act and (ii) an “accredited investor” as
defined in the Canadian Securities Administrators’ National Instrument 45-106
Prospectus and Registration Exemptions.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
(c) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the


 
-23-

--------------------------------------------------------------------------------

 
 
Notes and has so evaluated the merits and risks of such investment.  Such
Purchaser is able to bear the economic risk of an investment in the Notes and,
at the present time, is able to afford a complete loss of such investment.
 
(d) Residence. Such Purchaser is not resident in British Columbia.
 
(e) No Registration. Such Purchaser understands that the offer and sale of the
Notes has not been registered under the Securities Act or any applicable state
securities laws, and that the offer and sale of the Notes is being made in
reliance on an exemption from the registration provisions of the Securities Act,
the availability of which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of the Purchaser’s representations as
expressed herein or otherwise made pursuant hereto.  Such Purchaser acknowledges
that the sale of the Notes has not been qualified for distribution under the
securities legislation of any province or other Canadian jurisdiction, by way of
prospectus or otherwise, and that the Purchaser is purchasing the Notes pursuant
to exemptions or orders contained in or issued under Securities Laws and the
Purchaser will not have the right to most of the civil remedies established by
Securities Laws.
 
(f) Investment Intent. Such Purchaser is acquiring the Notes for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and such Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  Such Purchaser further represents that it does not have
any contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity or to any third
person or entity with respect to any of the Notes.
 
(g) No General Solicitation or General Advertising. Such Purchaser acknowledges
that it is not purchasing the Notes as a result of any “general solicitation” or
“general advertising”, as those terms are used in Regulation D under the
Securities Act including, without limitation, advertisements, articles, notices
and other communications published in any newspaper, magazine or similar media
or broadcast over television, radio or the internet, or any seminar or meeting
whose attendees have been invited by general solicitation or general
advertising.
 
(h) Legends. Such Purchaser understands and agrees that the Notes shall bear the
following legends (in additional to any legend required by applicable U.S.
federal and state securities laws or Securities Laws):


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.  THIS NOTE
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.
THE ISSUER OF THIS NOTE MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(i) Source of Funds. To the Purchaser’s knowledge, none of the funds used for
the purchase of the Notes (A) will represent proceeds of crime for the purposes
of the Money Laundering Laws, (B) have been or will be derived from or related
to any activity that is deemed criminal under the laws of Canada, the U.S. or
any other jurisdiction, or (C) are being tendered on behalf of a person or
entity who has not been identified to the Purchaser.  The Purchaser will
promptly notify the Company if the Purchaser discovers that any of the foregoing
representations contained in this Section 3.2(i) ceases to be true, and will
provide the Company with appropriate information in connection therewith.
 
(j) Purchasing as Principal. Such Purchaser is subscribing for the Notes as
principal for its own account and not for the benefit of any other Person.


The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.
 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Furnishing of Information. So long as any of the Notes  shall, at any time,
constitute “restricted securities” within the meaning of Rule 144(a)(3), upon
written request, the Company shall (regardless of whether the Company is at such
time subject to Sections 13 or 15(d) of the Exchange Act) provide to any holder,
beneficial owner or prospective purchaser of such securities, the information
required to be delivered pursuant to Rule 144A(d)(4) to facilitate the resale of
such securities pursuant to Rule 144A.  Until the time that no Purchaser owns
Notes, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act or the
Securities Laws.  Until such time that no Purchaser owns Notes, the Company
shall prepare and furnish to the Purchasers (i) copies of documents or reports,
if any, that the Company is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act and (ii) the reports required to be
provided to the Purchasers pursuant to the Securities Laws and will deliver such
reports to the Purchasers in accordance with the Securities Laws. Any such
document or report that the Company files with the Commission through the
Commission’s EDGAR system or SEDAR, as applicable, shall be deemed furnished to
the Purchasers for purposes of this Section 4.1 at the time such documents are
filed or furnished via the Commission’s EDGAR system or SEDAR, as applicable.
Delivery of the documents or reports to the Purchasers is for informational
purposes only, and the Purchasers’ receipt of such shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Company’s compliance with any of
its covenants hereunder (as to which the Purchasers are entitled to conclusively
rely exclusively on the certificate delivered pursuant to Section 2.5(a)(iv)).
 
 
-25-

--------------------------------------------------------------------------------

 
 
4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Notes for purposes of the rules and regulations of any Trading Market such that
it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
 
4.3 Securities Laws Disclosure; Publicity. The Company shall by 8:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release disclosing the material terms of the transactions contemplated
hereby.  The Company shall furnish a Report of Foreign Private Issuer on Form
6-K, which includes such press release and this Agreement (including the
Disclosure Schedule) as exhibits thereto as soon as reasonably possible.  From
and after the furnishing of such Report of Foreign Private Issuer on Form 6-K,
the Company shall have publicly disclosed all material, non-public information
delivered to any of the Purchasers by the Company, or any of its officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement.  The Company and each Purchaser shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Purchaser, or without the prior consent of each Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.
 
4.4 Shareholder Rights Plan. The Company shall not adopt any shareholder rights
plan until after March 31, 2012 and any such shareholder rights plan shall not
have retrospective application.  For greater certainty, the Company is not
obligated to adopt a shareholder rights plan after the date of the final
Closing.
 
4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes for general corporate and working capital purposes and shall not use such
proceeds in violation of any applicable laws.
 
4.6 Indemnification of Purchasers. Subject to the provisions of this Section
4.6, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
 
 
-26-

--------------------------------------------------------------------------------

 
 
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in the Transaction
Documents or (b) any action instituted against a Purchaser in any capacity, or
any of them or their respective Affiliates, by any shareholder of the Company
who is not an Affiliate of such Purchaser, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser’s representations, warranties or covenants
thereunder or any agreements or understandings such Purchaser may have with any
such shareholder or any violations by such Purchaser of state or
U.S. federal securities laws or Securities Laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under any Transaction Document (y) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in the Transaction Documents. The
indemnification required by this Section 4.6 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others, and any liabilities the Company
may be subject to pursuant to law.  Notwithstanding anything to the contrary
contained in this Section 4.6, if at any time a Purchaser Party shall have
requested that the Company reimburse the Purchaser Party for fees and expenses
of counsel as contemplated by this Section 4.6, the Company shall be liable for
any settlement of any proceeding effected without its written consent if (i)
such settlement is entered into more than 60 days after receipt by the Company
of such request and (ii) the Company shall not have reimbursed the Purchaser
Party in accordance with such request prior to the date of such settlement.
 
4.7 Participation in Post-Closing Financings.
 
(a) From the Closing until the date that is the 24-month anniversary of such
date, upon any issuance by the Company or any of its subsidiaries of securities
for cash consideration, Indebtedness or a combination of units thereof (each
such financing, a “Subsequent Financing”), each Purchaser shall have the right
to participate in up to an amount of the Subsequent Financing so
 
 
-27-

--------------------------------------------------------------------------------

 
 
as to maintain such Purchaser’s relative ownership interest in the Company on
the same terms, conditions and price provided for in the Subsequent Financing.
 
(b) At least fifteen (15) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Financing Notice”), which Financing
Notice shall set forth the material terms of the Subsequent Financing, including
the amount of proceeds intended to be raised thereunder and the Person or
Persons through or with whom such Subsequent Financing is proposed to be
effected and shall include a term sheet or similar document relating thereto as
an attachment.
 
(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice (the “Election Notice”) to the Company by not later than
5:30 p.m. (New York City time) on the tenth (10) Trading Day after all of the
Purchasers have received the Financing Notice that the Purchaser is willing to
participate in the Subsequent Financing, the amount of the Purchaser’s
participation (the “Participation Amount”), and representing and warranting that
the Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the  Financing Notice. If the Company does not receive an
Election Notice from a Purchaser as of such tenth (10) Trading Day, such
Purchaser shall be deemed to have notified the Company that it elects not to
participate in such Subsequent Financing.
 
(d) The Company must provide the Purchasers with a second Financing Notice, and
the Purchasers will again have the right of participation set forth above in
this Section 4.7, if the Subsequent Financing subject to the initial Financing
Notice is not consummated for any reason on the terms set forth in such
Financing Notice within 30 Trading Days after the date of the initial Financing
Notice.
 
(e) Notwithstanding the foregoing, this Section 4.7 shall not apply in respect
of an Exempt Issuance.


4.8 Appointment of Directors. The Company covenants and agrees that, it shall,
promptly after the Initial Closing and notice by the Purchasers, cause to be
appointed to the Board of Directors an individual designated by the Purchasers
(any such individual, the “Purchaser Designee”). In addition, the Company
covenants and agrees that, provided the Purchasers and their Affiliates hold not
less than 5,800,000 Common Shares, it shall include the Purchaser Designee on
management’s slate of nominees for election to the Board of Directors of the
Company at the next ensuing, and each subsequent, annual general meeting of the
Company; provided, however, that any vacancies created by the death, resignation
or removal of the Purchaser Designee shall be promptly filled by the Board of
Directors upon receipt of instructions from the Purchasers (the “Replacement
Designee” and together with the Purchaser Designee, the “OrbiMed Designee”).
Such Replacement Designee shall serve until the Company’s next ensuing annual
general meeting and, at such meeting and each subsequent, annual general meeting
of the Company, shall be included on management’s slate of nominees for election
to the Board of Directors.  The parties agree that the Company’s obligations in
connection with this Section 4.8 are subject to the OrbiMed Designee meeting the
qualification requirements of the Business Corporations Act (British Columbia),
and of the Toronto Stock Exchange and delivering to the Company all documents
required pursuant thereto, including a
 
 
-28-

--------------------------------------------------------------------------------

 
 
personal information form.  All rights and obligations provide herein are in
addition to any other rights and obligations between the parties, and this
Agreement shall not amend, repeal or otherwise modify in any manner any prior
agreement or understanding between the parties that would adversely affect the
rights of the Purchasers or their Affiliates with respect to the subject matter
hereof.
 
4.9 Board Committees and Size of Board. The Company covenants and agrees that,
so long as the Purchasers and their Affiliates hold not less than 5,800,000
Common Shares,
(i) the number of positions on the Board of Directors shall not be increased
above eight (8) without the consent of the OrbiMed Designee and any other
directors designated by the Purchasers or their Affiliates.
 
4.10 Dividends, Distributions, Etc. From the date hereof until March 31, 2012,
the Company shall not declare or pay dividends or distribute Common Shares, its
evidences of indebtedness or its other assets or property (including cash,
rights, options or warrants to acquire Common Shares or other securities) to any
of its shareholders, publicly announce or consummate any “spin-off” transaction,
or take any similar action.  Notwithstanding the foregoing sentence, the Company
is permitted to distribute Common Shares from the date hereof until March 31,
2012 if such distribution is an issuance described in clause (a) or (f) of the
definition of Exempt Issuance herein.
 
4.11 Additional Acknowledgements of Purchaser. Each Purchaser acknowledges and
agrees that:
 
(a) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Notes;
(b) there is no government or other insurance covering such securities;
 
(c) there are risks associated with the purchase of such securities;
(d) there are restrictions on the Purchaser’s ability to resell such securities
and it is the responsibility of the Purchaser to find out what those
restrictions are and to comply with them before selling such securities; and
 
(e) the Company has advised the Purchaser that it is relying on an exemption
from the requirements to provide the Purchaser with a prospectus and to sell the
Notes through a person registered to sell securities under the Securities Act
(British Columbia) and, as a consequence of acquiring the Notes pursuant to this
exemption, certain protections, rights and remedies provided by the Securities
Act (British Columbia), including statutory rights of rescission or damages,
will not be available to the Purchaser.


4.12 Accounts. The Company represents, warrants, covenants and agrees that an
aggregate of U.S.$88,054.88 is deposited in the accounts with Bank of America
identified in Schedule B to the Security Agreement (the “BofA Accounts”) and it
shall, as soon as possible and in
 
 
-29-

--------------------------------------------------------------------------------

 
 
any event prior to November 24, 2011, cause such cash to be deposited in another
account identified in Schedule B to the Security Agreement and close the BofA
Accounts.  The Company shall use its best efforts to cause a
nationally-recognized financial institution to enter into a control agreement
with the Company and the Collateral Agent (as defined in the Security Agreement)
in form and substance reasonably acceptable to the Purchasers as soon as
possible following the Initial Closing. Except to the extent that the Company is
required to maintain balances in account(s) established at The Toronto –Dominion
Bank (“TD Bank”) pursuant to that Letter of Credit Indemnity Agreement, dated as
of April 30, 2007, by and between TD Bank and the Company, as soon as possible
following the execution of such control agreement, the Company shall cause all
of its cash and securities to be deposited in the account(s) that are the
subject of such control agreement.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Notes), a register for the Notes in which the Company shall record the
name and address of the Person in whose name the Notes have been issued
(including the name and address of each transferee) and the principal amount of
Notes held by such Person.  The Company shall keep the register open and
available at all times during business hours for inspection of any Purchaser or
its legal representatives.
 
5.2 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations to purchase Notes hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, upon the occurrence of an Event of Default;
provided, however, that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).  This Agreement will
automatically terminate when the Purchasers or any of their respective
successors and permitted assigns no longer hold any of the Notes , except as set
forth in Section 4.7, 5.3, 5.4, and 5.6 through 5.21, each of which shall
survive the termination of this Agreement.
 
5.3 Fees and Expenses. Except as expressly set forth in the Transaction
Documents, the Company will be responsible for all expenses related to this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, including without limitation, all fees and disbursements of
its legal counsel, fees and disbursements of its accountants and auditors,
printing costs, translation fees, filing fees and all reasonable fees and
disbursements of legal counsel to the Purchasers, reasonable out-of-pocket
expenses incurred by the Purchasers and transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Notes  to
the Purchasers. The Company shall pay all transfer Agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Notes to
the Purchasers.
 
5.4 Entire Agreement. This Agreement and the other Transaction Documents,
together with the exhibits and schedules hereto and thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
 
-30-

--------------------------------------------------------------------------------

 
 
5.5 Acknowledgments of the Purchasers. Each Purchaser acknowledges that this
Agreement, the other Transaction Documents and the schedules hereto and thereto
require it to provide certain personal information to the Company.  Such
information is being collected by the Company for the purposes of completing the
sale of the Notes, which includes, without limitation, determining such
Purchaser’s eligibility to purchase the Notes under the securities laws
applicable in the United States and Canada and other applicable securities laws,
preparing and registering certificates representing the Notes and completing
filings required by any stock exchange or securities regulatory authority. Such
Purchaser’s personal information may be disclosed by the Company to: (a) stock
exchanges or securities regulatory authorities, (b) the Canada Revenue Agency,
and (c) any of the other parties involved in the sale of the Notes, including
legal counsel and may be included in record books in connection with the sale of
the Notes.  By executing this Agreement, such Purchaser is deemed to be
consenting to the foregoing collection, use and disclosure of its personal
information.  Such Purchaser also consents to the filing of copies or originals
of any of its documents as may be required to be filed with any stock exchange
or securities regulatory authority in connection with the transactions
contemplated hereby.  Such Purchaser has the authority to provide the consents
and acknowledgements set out in this paragraph on behalf of each disclosed
principal.  The Company may establish and maintain a file of such Purchaser’s
personal information for the purposes set out above, which will be accessible at
1781 - 75th Avenue W., Vancouver, BC, V6P 6P2 Canada.  Authorized employees and
agents of the Company will have access to such Purchaser’s personal
information.  Such Purchaser may request access to, or correction of, his or her
personal information in the Company’s possession by writing to the foregoing
address, to the attention of the Chief Executive Officer.
 
5.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address set forth on the signature pages attached hereto prior
to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2) Trading Day following the date of mailing, if sent by U.S. or Canadian
nationally recognized overnight courier service and (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.7 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
 
-31-

--------------------------------------------------------------------------------

 
 
5.8 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Notes  provided that: (i) such transferee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions of this Agreement that apply to the “Purchasers”; and (ii) the
rights set forth in Sections 4.6, 4.7, 4.8 and 4.9 are assignable and
transferable only to an Affiliate of such Purchaser.
 
5.10 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Sections 4.6 and 4.8.
 
5.11 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Washington, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then, in addition to the obligations of the
Company under Section 4.6, the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
5.12 Survival. The representations, warranties, and the provisions set forth in
Articles 4 and 5 contained herein and the other Transaction Documents shall
survive the final Closing and the delivery of the Notes.
 
 
-32-

--------------------------------------------------------------------------------

 
 
5.13 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.14 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.15 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option pursuant to this
Agreement or the Transaction Documents and the Company does not timely perform
its related obligations within the periods therein provided, then such Purchaser
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance hereunder and under the
other Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in this Agreement and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.17 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to this Agreement or the other Transaction
Documents or a Purchaser enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state,
provincial, territorial or federal (U.S. or Canadian) law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full
 
 
-33-

--------------------------------------------------------------------------------

 
 
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.
 
5.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement and the other Transaction Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance or non-performance
of the obligations of any other Purchaser hereunder or thereunder. Each
Purchaser shall be entitled to independently protect and enforce its rights
including, without limitation, the rights arising out of this Agreement or the
other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company has elected to provide all Purchasers with the same terms
and this Agreement for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement is between
the Company and a Purchaser, solely, and not between the Company and the
Purchasers collectively and not between and among the Purchasers.
 
5.19 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.20 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.  In addition, each
and every reference to share prices and Common Shares in this Agreement shall be
subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Shares that
occur after the date of this Agreement.
 
5.21 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
5.22 ENFORCEABILITY OF ORAL AGREEMENTS. ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE
NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
(Signature Pages Follow)
 
 
-34-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 


RESPONSE BIOMEDICAL CORP.
 
By: (signed) Lewis ShusterName:  Lewis Shuster Title:  Director
 
With a copy to (which shall not constitute notice):
 
Borden Ladner Gervais LLP 1200 Waterfront Centre 200 Burrard Street
P.O. Box 48600 Vancouver, BC V7X 1T2 CANADA Attn: Warren Learmonth Fax: (604)
622-5866 Address for Notice: Response Biomedical Corp. 1781 - 75th Avenue W.
Vancouver, BC V6P 6P2 CANADA Attn: Chief Executive Officer  Fax: 604-456-6066
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] [SIGNATURE PAGE FOR PURCHASER
FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Note Purchase Agreement to
be duly executed by its respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: OrbiMed Private Investments III, LP By: OrbiMed Capital GP
III LLC, General Partner By: OrbiMed Advisors LLC, Managing Member By: Carl
Gordon, Member Signature of Authorized Signatory of Purchaser: (signed) Carl
Gordon Email Address of Authorized Signatory:  gordonc@orbimed.com Facsimile
Number of Authorized Signatory:  (212) 739-6444 Address for Notice of Purchaser:
OrbiMed Private Investments III, LP
c/o OrbiMed Advisors, LLC Attn: Carl L. Gordon 767 Third Avenue, 30th Floor New
York, NY 10017
 
Commitment: Cdn.$1,247,948.36 EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]
 
[SIGNATURE PAGES CONTINUE] [PURCHASER SIGNATURE PAGES TO NOTE PURCHASE
AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Note Purchase Agreement to
be duly executed by its respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: OrbiMed Asia Partners, L.P. By: OrbiMed Asia GP, L.P.,
General Partner By: OrbiMed Advisors Limited, General Partner By: Carl Gordon,
Director Signature of Authorized Signatory of Purchaser: (signed) Carl Gordon
Email Address of Authorized Signatory:  gordonc@orbimed.com Facsimile Number of
Authorized Signatory:  (212) 739-6444 Address for Notice of Purchaser: OrbiMed
Asia Partners, L.P.
c/o OrbiMed Advisors, LLC Attn: Carl L. Gordon 767 Third Avenue, 30th Floor New
York, NY 10017
 
Commitment: Cdn.$740,171.00 EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]
 
[SIGNATURE PAGES CONTINUE] [PURCHASER SIGNATURE PAGES TO NOTE PURCHASE
AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Note Purchase Agreement to
be duly executed by its respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser:  OrbiMed Associates III, LP By: OrbiMed Advisors LLC, General
Partner By: Carl Gordon, Member Signature of Authorized Signatory of Purchaser:
(signed) Carl Gordon Email Address of Authorized Signatory:  gordonc@orbimed.com
Facsimile Number of Authorized Signatory:  (212) 739-6444 Address for Notice of
Purchaser: OrbiMed Associates III, LP
c/o OrbiMed Advisors, LLC Attn: Carl L. Gordon 767 Third Avenue, 30th Floor New
York, NY 10017
 
Commitment: Cdn.$11,880.64 EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Form of Note
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS NOTE MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.  THE ISSUER OF
THIS NOTE MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
RESPONSE BIOMEDICAL CORP.
 
SECURED PROMISSORY NOTE
 
Cdn.$[__] [__], 2011
 
FOR VALUE RECEIVED, Response Biomedical Corp., a corporation continued under the
laws of the Province of British Columbia (the “Company”) promises to pay to [__]
(“Investor”), or its registered assigns, in lawful money of Canada the principal
sum of [__] Dollars ($[__]), or such lesser amount as shall equal the
outstanding principal amount hereof, together with interest from the date of
this Secured Promissory Note (this “Note”) on the unpaid principal balance at a
rate equal to 4.5% per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days.  All unpaid principal, together with any then
unpaid and accrued interest and other amounts payable hereunder, shall be due
and payable on the earliest of
(i) March 31, 2012, (ii) when, upon the occurrence and during the continuance of
an Event of Default, such amounts are declared due and payable by Investor or
made automatically due and payable, in each case, in accordance with the terms
hereof, and (iii) the expiry date of a Qualified Rights Offering (the earliest
such date to occur being the “Maturity Date”).  This Note is one of the “Notes”
issued pursuant to the Purchase Agreement.
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY THE COMPANY
FOR THE BENEFIT OF INVESTOR, OTHER INVESTORS NAMED THEREIN AND COLLATERAL AGENT
(AS DEFINED THEREIN).  ADDITIONAL RIGHTS OF INVESTOR ARE SET FORTH IN THE
SECURITY AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
 
1. Payments.
 
a. Interest. Subject to Section 1(c) and Section 3, accrued interest on this
Note shall be payable at maturity.
 
b. Voluntary Prepayment. This Note may not be prepaid without the prior written
consent of Investor.
 
c. Mandatory Prepayment.  In the event of a Change of Control, the outstanding
principal amount of this Note, plus all accrued and unpaid interest shall be due
and payable immediately prior to the closing of such Change of Control, together
with a premium equal to 10% of the outstanding principal amount to be prepaid.


2. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Transaction Documents:
 
a. Failure to Pay. The Company shall fail to pay (i) when due any principal
payment on the due date therefor or (ii) any interest payment or other payment
required under the terms of this Note or any other Transaction Document on the
date due and such payment shall not have been made within five Business Days of
the Company’s failure to pay; or
 
b. Breaches of Covenants.  The Company shall fail to observe or perform any
other covenant, obligation, condition or agreement contained in this Note or the
other Transaction Documents (other than those specified in Section 2(a)) and
such failure shall continue for five Business Days after the Company’s receipt
of written notice to the Company of such failure; or
 
c. Representations and Warranties. Any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
the Company to Investor in writing in connection with this Note or any of the
other Transaction Documents, or as an inducement to Investor to enter into this
Note and the other Transaction Documents, shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished; or
 
d. Other Payment Obligations. The Company shall either (i) fail to pay, when
due, or within any applicable grace period, any payment in respect of any
Indebtedness in excess of Cdn.$250,000, individually or in the aggregate, due to
any third party, other than, with respect to unsecured Indebtedness only,
payments contested by the Company in good faith by proper proceedings and with
respect to which adequate reserves have been set aside for the payment thereof
in accordance with GAAP, or otherwise be in breach or violation of any agreement
for monies owed or owing in respect of any Indebtedness in an amount in excess
of Cdn.$250,000, individually or in the aggregate, which breach or violation
permits the other party thereto to declare a default or otherwise accelerate
amounts due thereunder, or (ii) suffer to exist any other circumstance or event
that would, with or without the passage of time or the giving of notice, result
in a default or event of default under any agreement binding the Company, which
default or event of default would or is likely to have a material adverse
effect, either individually or in the aggregate, a material adverse effect on
the business, condition (financial or otherwise), properties, assets,
liabilities (contingent or otherwise), capital, cash flow, operations, or
results of operations or prospects of the Company and its Subsidiaries, on a
consolidated basis; or
 
e. Voluntary Bankruptcy or Insolvency Proceedings.  The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) admit
in writing its inability to pay its debts generally as they mature, (iii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated,


 
 

--------------------------------------------------------------------------------

 


(v) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vi) take any action for the purpose of effecting any of the
foregoing; or
 
f. Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or any of its Subsidiaries, if any, or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 45 days of commencement; or
 
g. Material Adverse Change. The Company experiences any Material Adverse Change;
or
 
h. Rights Offering. Any inquiry, investigation (whether formal or informal) or
other proceeding is commenced, any order is issued by a governmental authority
pursuant to applicable laws or there is any change in law in relation to the
Company or any of its Subsidiaries, or in relation to any of the directors or
officers of the Company, any of which ceases or materially delays or suspends a
Qualified Rights Offering, if commenced, provided that it is agreed that the
ordinary course review of the prospectus and related documents in connection
with a Qualified Rights Offering by a securities regulatory authority shall not
constitute an “Event of Default” hereunder; or
 
i. Judgments. A final judgment or order for the payment of money (individually
or together with any other judgments or orders) aggregating in excess of
Cdn.$250,000 (exclusive of amounts covered by insurance) shall be rendered
against the Company and the same shall remain undischarged for a period of 30
days during which execution shall not be effectively stayed, or any judgment,
writ, assessment, warrant of attachment, or execution or similar process shall
be issued or levied against a substantial part of the property of the Company or
any of its Subsidiaries, if any and such judgment, writ, or similar process
shall not be released, stayed, vacated or otherwise dismissed within 30 days
after issue or levy.


3. Rights of Investor upon Default. Upon the occurrence of any Event of Default
(other than an Event of Default described in Sections 2(e) or 2(f)) and at any
time thereafter during the continuance of such Event of Default, Investor may by
written notice to the Company, declare all outstanding Obligations payable by
the Company hereunder to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding.  Upon the occurrence of any Event of
Default described in Sections 2(e) and 2(f), immediately and without notice, all
outstanding Obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the other Transaction Documents to the contrary
notwithstanding.  In addition to the foregoing remedies, upon the occurrence and
during the continuance of any Event of Default, Investor may exercise any other
right power or remedy granted to it by the Transaction Documents or otherwise
permitted to it by law, either by suit in equity or by action at law, or both.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Rights of Set-Off.
 
a. In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of such rights, (i) upon the occurrence and during the
continuance of any Event of Default, Investor is hereby authorized at any time
and (ii) at the Maturity Date, the Investor is hereby authorized to offset and
to appropriate and apply any and all balances held by it at any of its offices
for the account of the Company (regardless of whether such balances are then due
to the Company) and any other properties or assets at any time held or owing by
Investor to or for the credit or for the account of the Company against and on
account of any of the Obligations that are not paid when due or are payable on
the Maturity Date.
 
b. At any time after the date of this Note, where:
 
i. the Company makes an offering of any of its securities; and
 
ii. the Investor subscribes for any such securities offered,
 
then, in satisfaction of the amounts owing by the Investor to the Company
arising from or in connection with such subscription (the “Subscription Price”),
either the Investor or the Company may elect to offset the Subscription Price,
in whole or in part, against any unpaid principal, any unpaid and accrued
interest and any other amounts payable hereunder then owing under this Note or
the Purchase Agreement, and the Subscription Price and such amount then owing
under this Note or the Purchase Agreement shall be satisfied to the extent of
such offset.  For purposes of the foregoing, and notwithstanding anything
contrary in this Note or the Transaction Documents, such amount then outstanding
under this Note or the Purchase Agreement, or any portion thereof, offset
against the Subscription Price shall be deemed to have been due and payable on
the date of such subscription by the Investor.
 
5. Covenants.
 
a. Statement of Officers as to Default. The Company shall deliver to Investor as
soon as possible and in any event within one Business Day after the Company
becomes aware of the occurrence of any Default or Event of Default, an
certificate of an executive officer of the Company setting forth the details of
such Default or Event of Default and the action which the Company is taking or
proposes to take in respect thereof.
 
b. Existence. The Company shall do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights (charter and
statutory) and franchises; provided, however, that the Company shall not be
required to preserve any such right or franchise if the Board of Directors of
the Company shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to Investor.
 
c. Further Instruments and Acts. Upon request of Investor, the Company will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to give effect to this Note and the other
Transaction Documents.
 
d. Ranking. The Notes will constitute senior secured general obligations of the
Company ranking equally with other senior secured Indebtedness of the Company
and ranking senior in right of payment to all other Indebtedness of the Company
that is expressly subordinated in right of payment to the Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
e. Compliance with Law. The Company and each of its Subsidiaries shall comply
with all applicable statutes, rules, regulations, standards, guidelines,
policies and orders administered or issued by any governmental authority having
jurisdiction over it or its business, except where the failure to comply would
not reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, condition (financial or otherwise),
properties, assets, liabilities (contingent or otherwise), capital, cash flow,
operations, or results of operations or prospects of the Company and its
Subsidiaries, on a consolidated basis. Without limiting the generality of the
foregoing, the Company and each of its Subsidiaries shall comply in all material
respects with all public health laws and their implementation by any applicable
governmental authority and all lawful requests of any governmental authority
applicable to such Person’s products. All products developed, manufactured,
tested, distributed or marketed by or on behalf of the Company or any of its
Subsidiaries that are subject to the jurisdiction of the Canadian Food
Inspection Agency, the U.S. Food and Drug Administration or comparable
governmental authority shall be developed, tested, manufactured, distributed and
marketed in compliance with the public health laws and all other requirements of
law, including, without limitation, product approval or premarket notification,
good manufacturing practices, labeling, advertising, record-keeping, and adverse
event reporting, and have been and are being tested, investigated, distributed,
marketed, and sold in compliance with the public health laws and all other
requirements of law, in each case except where the failure to comply would not
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business, condition (financial or otherwise),
properties, assets, liabilities (contingent or otherwise), capital, cash flow,
operations, or results of operations or prospects of the Company and its
Subsidiaries, on a consolidated basis. For the avoidance of doubt, so long as
the Company is actively working to remedy the deficiencies in the Company’s
internal control over financial reporting and disclosure controls and procedures
identified in its Amended and Restated Annual Report on Form 20-F filed with the
U.S. Securities and Exchange Commission on November 9, 2011, it shall not be
considered in breach of this Section 5(e).
 
f. Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness
other than (i) the Indebtedness evidenced by the Notes and (ii) Permitted
Indebtedness.
 
g. Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts, intellectual property and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.
 
h. Transactions with Affiliates. Other than a Qualified Rights Offering and
transactions involving any Investor or any of its affiliates, the Company shall
not, and shall not permit any of its
 
 
 

--------------------------------------------------------------------------------

 


Subsidiaries to, directly or indirectly enter into or permit to exist any
transaction with any Affiliate of the Company or any of its Subsidiaries except
for transactions that are (i) in the ordinary course of business and (ii) upon
fair and reasonable terms that are no more favorable to such Affiliate than
would be obtained in an arm’s length transaction; provided, however, that
transactions exclusively between the Company and its Subsidiaries or between the
Company’s Subsidiaries do not need to satisfy the preceding clause (ii).  As
used in this Section 5(h) and Section 5(k), “Affiliate” shall mean, with respect
to the Company or any Subsidiary thereof, (A) each person that, directly or
indirectly, owns or controls 5.0% or more of the shares, stock or membership
interests having ordinary voting power in the election of directors or managers
of the Company or such Subsidiary, and (B) each person that controls, is
controlled by or is under common control with the Company or such Subsidiary.
 
i. Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness (other than the Notes), whether by way of payment in
respect of principal of (or premium, if any) or interest on such Indebtedness,
if at the time such payment is due or is otherwise made or, after giving effect
to such payment, an event constituting, or that with the passage of time and
without being cured would constitute, an Event of Default has occurred and is
continuing; provided that notwithstanding the foregoing, no principal (or any
portion thereof) of any subordinated Indebtedness may be paid (whether upon
maturity, redemption, acceleration or otherwise) so long as this Note is
outstanding.
 
j. Restriction on Redemption and Cash Dividends. So long as this Note is
outstanding, the Company shall not, directly or indirectly, redeem, repurchase
or declare or pay any cash dividend or distribution on its shares or securities
without the prior express written consent of Investor, except for repurchases of
shares or securities pursuant to arrangements entered into in connection with
grants of equity compensation under any equity incentive plan in effect as of
the date of the original issuance of this Note and any securities held by
Investor or its affiliates.
 
k. Investments. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly (i) acquire or own, or make any loan,
advance or capital contribution (an “Investment”), (ii) acquire or create any
Subsidiary, or (iii) engage in any joint venture or partnership with any other
person or entity, other than: (A) Investments existing on the date hereof and
set forth in Section 3.1(y) of the Disclosure Schedule, (B) Investments in cash
and cash equivalents, (C) loans or advances to employees of the Company or any
of its Subsidiaries to finance travel, entertainment and relocation expenses and
other ordinary business purposes in the ordinary course of business as presently
conducted; provided that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this subclause (C) shall not exceed
Cdn.$250,000 at any time; (D) Investments (including debt obligations) received
pursuant to an order of the court in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers;


(E) Investments consisting of credit extended to customers who are not
Affiliates, in the ordinary course of business and on payment terms customary
for the industry and regions in which the Company operates (which payment terms
shall not in any event exceed 90 days from the date of invoice), (F) Investments
consisting of promissory notes received from employees, officers or directors
(so long as no cash is advanced by the Company in connection therewith) to
finance the purchase of equity securities of the Company pursuant to employee
share purchase plan agreements approved by the Board of Directors; and
(G) other Investments in an aggregate amount not to exceed Cdn.$250,000 at any
time (collectively, the “Permitted Investments”).
l. Reports and Delivery of Certain Information.  So long as the Note shall, at
any time, constitute a “restricted security” within the meaning of Rule
144(a)(3) promulgated under the Securities Act, the Company shall upon written
request (regardless of whether the Company is at such time subject to Sections
13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) provide to any holder, beneficial owner or prospective purchaser of such
securities, the information required to be delivered pursuant to Rule 144A(d)(4)
promulgated under the Securities Act to facilitate the resale of such securities
pursuant to Rule 144A promulgated under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 


6. Definitions. As used in this Note, the following capitalized terms have the
following meanings:
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or Canada or any day on which banking
institutions in the State of New York or the Province of British Columbia are
authorized or required by law or other governmental action to close.
 
“Change of Control” shall mean (i)  any “person” or “group” (within the meaning
of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
other than any Investor or affiliates thereof, becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50% of the outstanding voting securities of the Company having the
right to vote for the election of members of the Board of Directors, (ii) any
reorganization, merger or consolidation of the Company, other than a transaction
or series of related transactions in which the holders of the voting securities
of the Company outstanding immediately prior to such transaction or series of
related transactions retain, immediately after such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or such other surviving or
resulting entity or (iii) a sale, lease or other disposition of all or
substantially all of the assets of the Company.
 
“Default” means an Event of Default or any event that is or with the passage of
time or the giving of notice or both would become an Event of Default.
 
“Disclosure Schedule” means the disclosure schedule of the Company attached as
Exhibit C to the Purchase Agreement.
 
 “Event of Default” has the meaning given in Section 2 hereof.
 
“GAAP” has the meaning given in the Purchase Agreement.
 
“Indebtedness” of any Person means, without duplication: (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables, expense accruals and deferred compensation
arrangements entered into in the ordinary course of business); (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments; (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness
provided that, any obligations for which recourse is limited to an identified
asset or assets of such Person shall be equal to the lesser of (x) the amount of
such Indebtedness or
(y) the fair market value of such asset or assets; (vi) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease; (vii) all indebtedness referred to in clauses (i) through (vi) above to
the extent secured by (or to the extent that the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness; and (viii) all contingent
obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
 
 

--------------------------------------------------------------------------------

 
 
“Insolvency Legislation” means legislation in any applicable jurisdiction
relating to reorganization, arrangement, compromise or re-adjustment of debt,
dissolution or winding-up, or any similar legislation, and specifically includes
for greater certainty the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) and the Winding-Up and Restructuring Act
(Canada) and the Bankruptcy Code (United States).
 
“Investor” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.
 
“Investors” shall mean the investors that have purchased Notes.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance.
 
“Material Adverse Change” means any change, development, event or occurrence
with respect to the business, condition (financial or otherwise), properties,
assets, liabilities (contingent or otherwise), capital, cash flow, operations,
or results of operations or prospects of the Company and its Subsidiaries, on a
consolidated basis, that is, or would reasonably be expected to be, material and
adverse to the Company and its Subsidiaries, on a consolidated basis.
 
“Notes” shall mean the secured promissory notes issued pursuant to the Note
Purchase Agreement.
 
“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to Investor of every kind
and description, now existing or hereafter arising under or pursuant to the
terms of this Note and the other Transaction Documents, including, all interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
and whether or not arising before or after the commencement of a proceeding
under any Insolvency Legislation, as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.
 
“Permitted Indebtedness” means (i) Indebtedness listed in Section 3.1(y) of the
Disclosure Schedule; (ii) other Indebtedness approved in writing by Investor;
(iii) Permitted Subordinated Indebtedness;
(iv) the Notes issued pursuant to the Purchase Agreement; (v) Indebtedness to
finance the purchase price of personal property, provided that such Indebtedness
does not exceed the lesser of the cost and fair market value of such property
financed with such Indebtedness and does not exceed Cdn.$250,000 in the
aggregate outstanding at any time; (vi) Indebtedness of the Company to any
Subsidiary of the Company and Indebtedness of any Subsidiary of the Company to
the Company or any other such Subsidiary; (vii) Indebtedness in respect of taxes
and other governmental charges incurred in the ordinary course of business and
which are not due or are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided for in accordance
with GAAP; (viii) Indebtedness resulting from the endorsement of negotiable
instruments in the ordinary course of business; (ix) letters of credit, and
reimbursement obligations in respect thereof, in support of trade debt or
statutory obligations and lease or similar obligations incurred in the ordinary
course of business and reimbursement obligations in respect thereof; (x)
Indebtedness incurred in the ordinary course of business of the Company and its
Subsidiaries, in respect of performance bonds, bid bonds, appeal bonds,
completion bonds, surety bonds, completion guarantees and similar obligations;
and (xi) Indebtedness of a Person that becomes a Subsidiary, which Indebtedness
existed at the time such Person became a Subsidiary and was not incurred in
contemplation of such Person becoming a Subsidiary.
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (i) Liens listed in Section 3.1(m) of the Disclosure
Schedule;
(ii) Liens for taxes not yet delinquent or Liens for taxes being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established; (iii) Liens in respect of property or assets imposed by law which
were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings; (iv) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or consensual arrangements; and (v) Liens in favor of
the Collateral Agent.
 
“Permitted Subordinated Indebtedness” means unsecured Indebtedness incurred by
the Company or any of its Subsidiaries that is made expressly subordinate in
right of payment to the Indebtedness evidenced by the Notes, as reflected in a
written agreement reasonably acceptable to Investor (which Indebtedness does not
provide at any time for (i) the payment, prepayment, repayment, repurchase or
defeasance, directly or indirectly, of any principal or premium, if any, thereon
until 91 days after the Maturity Date or later and (ii) total interest and fees
at a rate in excess of the interest rate hereunder).
 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
“Purchase Agreement” shall mean the Note Purchase Agreement, dated as of the
date hereof (as amended, modified or supplemented), by and among the Company and
the Purchasers (as defined in the Purchase Agreement) party thereto.
 
“Qualified Rights Offering” shall mean an offering in which (i) the Company
distributes to each shareholder for no consideration and on the basis of one
right for each common share already held, subscription rights to purchase common
shares and warrants to purchase common shares of the Company and
(ii) with respect to which any Investor and/or one or more of its affiliates has
entered into a standby commitment purchase agreement to purchase such securities
with an aggregate subscription price no less than the aggregate principal amount
of the Notes issued pursuant to the Purchase Agreement together with accrued and
unpaid interest thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Subsidiary” means a corporation, a majority of the outstanding voting shares of
which is owned, directly or indirectly, by the Company, or by one or more
Subsidiaries of the Company and, as used in this definition, “voting shares”
means shares of a class or classes ordinarily entitled to vote for the election
of a majority of the directors of a corporation irrespective of whether or not
shares of any other class or classes shall have or might have the right to vote
for directors by reason of the happening of any contingency, whether or not such
contingency shall have happened.
 
“Trading Day” means a day on which the Toronto Stock Exchange, (or if the common
shares of the Company are not listed on that exchange, such other stock exchange
or quotation system on which such shares may then be listed, traded or quoted,
as applicable), is open for business.
 
“Transaction Documents” shall mean this Note, each of the other Notes, the
Purchase Agreement and the Security Agreement.
 
7. Miscellaneous.
 
a. Successors and Assigns; Transfer of this Note.
 
i. Subject to the restrictions on transfer described in this Section 7(a), the
rights and obligations of the Company and Investor shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.
 
ii. With respect to any offer, sale or other disposition of this Note, Investor
will give written notice to the Company prior thereto, describing briefly the
manner thereof, together with a written opinion of Investor’s counsel reasonably
satisfactory to the Company, or other evidence if reasonably satisfactory to the
Company, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any Canadian, provincial,
U.S. federal or state law then in effect).  Upon receiving such written notice
and reasonably satisfactory opinion, if so requested, or other evidence
reasonably satisfactory to the Company, the Company, as promptly as practicable,
shall notify Investor that Investor may sell or otherwise dispose of this Note
or such securities, all in accordance with the terms of the notice delivered to
the Company.  If a determination has been made pursuant to this Section 7(a)
that the opinion of counsel for Investor, or other evidence, is not reasonably
satisfactory to the Company, the Company shall so notify Investor promptly after
such determination has been made.  Each Note thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for the Company such
legend is not required in order to ensure compliance with the Securities
Act.  The Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions.  Subject to the foregoing, transfers of this
Note shall be registered upon registration books maintained for such purpose by
or on behalf of the Company as provided in the Purchase Agreement.  Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
iii. Neither this Note nor any of the rights, interests or obligations hereunder
may be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of Investor.
 
b. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and Investor.
 
c. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing.  All such
notices and communications will be deemed effectively given on the earliest of:
(i) the date of transmission, if such notice or communication is delivered via
facsimile prior to 5:30 p.m. (New York City time) on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second (2) Trading Day
following the date of mailing, if sent by U.S. or Canadian nationally-recognized
overnight courier service and (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
d. Pari Passu Notes.  Investor acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to the
other Notes.  If Investor receives payments in excess of its pro rata share of
the Company’s payments to Investors of all of the Notes, then Investor shall
hold in trust all such excess payments for the benefit of the holders of the
other Notes and shall pay such amounts held in trust to such other holders upon
demand by such holders.
 
e. Payment.  Subject to Section 4 hereof, payment shall be made in lawful tender
of Canada.
 
f. Default Rate; Usury. During any period in which an Event of Default has
occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percent (5%).  If any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate as set out
in the Criminal Code (Canada), the Interest Act (Canada) or any successor or
similar legislation or other laws of Canada or the United States, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.
 
g. Expenses; Waivers.  If action is instituted to collect this Note, the Company
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such
action.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.
 
h. Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Washington, without regard to the conflicts of law provisions of
the State of Washington, or of any other state.
 
i. Waiver of Jury Trial; Judicial Reference. By acceptance of this Note,
Investor hereby agrees and the Company hereby agrees to waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Note or any of the Transaction Documents.
 
j. Counterparts.  This Note may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Note.
 
k. Enforceability of Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE
NOT ENFORCEABLE UNDER WASHINGTON LAW.


(Signature Page Follows)
 
 
 

--------------------------------------------------------------------------------

 
 
The Company has caused this Note to be issued as of the date first written
above.
 
RESPONSE BIOMEDICAL CORP.
 
By: Name: Lewis Shuster Title: Director
 
 
 

--------------------------------------------------------------------------------

 
 
 EXHIBIT B
 
Form of Security Agreement
 
SECURITY AGREEMENT
 
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of November 22, 2011, is
executed by Response Biomedical Corp., a corporation continued under the laws of
British Columbia (together with its successors and assigns, “Company”), in favor
of Collateral Agent (as herein defined) on behalf of the Investors listed on the
signature pages hereof.
 


RECITALS
 
A. Company and the Investors have entered into a Note Purchase Agreement, dated
as of the date hereof (the “Purchase Agreement”), pursuant to which the Company
has issued promissory notes, dated as of the date hereof in an aggregate
principal amount of Cdn.$275,000, and has authorized the further issuance of
promissory notes in an aggregate principal amount of up to Cdn.$1,725,000 (as
amended, modified or otherwise supplemented from time to time, (each a “Note”
and collectively, the “Notes”) in favor of the Investors.
 
B. In order to induce each Investor to extend the credit evidenced by the Notes,
Company has agreed to enter into this Security Agreement and to grant Collateral
Agent, for the benefit of itself and the Investors, the security interest in the
Collateral described below.
 


AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable
 
consideration, the receipt and adequacy of which are hereby acknowledged,
Company hereby agrees with
 
Collateral Agent and the Investors as follows:
 
1. Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Collateral Agent and the Investors or any
of them of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Notes and the other
Transaction Documents or any of them, including, all interest, fees, charges,
expenses, legal costs (calculated on a full indemnity basis on a solicitor and
client basis) and accountants’ fees and costs chargeable to and payable by
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising before
or after the commencement of a proceeding under any Insolvency Legislation, as
amended from time to time (including post-petition interest) and whether or not
allowed or allowable as a claim in any such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
“Receiver” has the meaning given to that term in Section 9 hereof.
 
“PPSA” means the Personal Property Security Act as in effect in the Province of
British Columbia from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein or therein, all
terms defined in the PPSA have the respective meanings given to those terms in
the PPSA.
 
2. 
Grant of Security Interest. As security for the Obligations, Company hereby
pledges to Collateral Agent and grants to Collateral Agent a security interest
of first priority in all present and after-acquired personal property of the
Company including, without limitation, all right, title and interests of Company
in and to the property described in Attachment 1 hereto, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”).

 
3.
General Representations and Warranties. Company represents and warrants to
Collateral Agent and the Investors that (a) Company is the owner of the
Collateral (or, in the case of after-acquired Collateral, at the time Company
acquires rights in the Collateral, will be the owner thereof) and that no other
Person has (or, in the case of after-acquired Collateral, at the time Company
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien or otherwise) in, against or to the Collateral, other than Permitted
Liens; (b) upon the filing of PPSA financing statements at the Personal Property
Registry (British Columbia) and any other registry or filing offices required to
perfect the security interest in the Collateral created by this Security
Agreement, Collateral Agent has (or in the case of after-acquired Collateral, at
the time Company acquires rights therein, will have) a first priority perfected
security interest in the Collateral to the extent that a security interest in
the Collateral can be perfected by such filing, except for Permitted Liens; (c)
all Inventory has been (or, in the case of hereafter produced Inventory, will
be) produced in compliance with applicable laws; (d) all accounts receivable and
payment intangibles are genuine and enforceable against the party obligated to
pay the same; (e) the originals of all documents evidencing all accounts
receivable and payment intangibles of Company and the only original books of
account and records of Company relating thereto are, and will continue to be,
kept at the chief executive office of Company set forth on Schedule B or at such
other locations as Company may establish in accordance with Section 5(d), and
all information set forth in Schedules A and B hereto is true and correct.

 
4. 
Representations and Warranties regarding Intellectual Property. Company
represents and warrants to Collateral Agent and the Investors that: (a) Company
does not own any patents, trademarks, copyrights or mask works registered in, or
the subject of pending applications in, the Canadian Intellectual Property
Office or any similar offices or agencies in Canada or in any other country or
any political subdivision thereof, other than those described on Schedule A
hereto; (b) Company has, except for Permitted Liens, the sole, full and
unencumbered right, title and interest in and to the trademarks shown on
Schedule A and the goods and services covered by the registrations thereof and,
to the extent registered, such registrations are valid and enforceable and in
full force and effect; (c) Company has, except for Permitted Liens, the sole,
full and unencumbered right, title and interest in and to each of the patents
shown on Schedule A and the registrations thereof are valid and enforceable and
in full force and effect; (d) Company has, except for Permitted Liens, the sole,
full and unencumbered right, title and interest in and to each of the copyrights
shown on Schedule A and according to the records of the Canadian Intellectual
Property Office, each of said copyrights is valid and enforceable and in full
force and effect; (e)  Company has, except for Permitted Liens, the sole, full
and unencumbered right, title and interest in and to the mask works shown on
Schedule A and according to the records of the Canadian Intellectual Property
Office, each of said mask works is valid and enforceable and in full force and
effect; (f) there is no claim by any third party that any patents, trademarks,
copyrights or mask works are invalid and unenforceable or do or may violate the
rights of any Person; (g) all licenses (other than non-exclusive licenses to
end-users) of patents, trademarks, copyrights, mask works and trade secrets
which Company has granted to any Person are set forth in Schedule A hereto; (h)
all licenses of patents, trademarks, copyrights, mask works and trade secrets
which any Person has granted to Company are set forth on Schedule A hereto; (i)
Company has obtained from each employee who may be considered the inventor of
patentable inventions (invented within the scope of such employee's employment)
an assignment to Company of all rights to such inventions, including patents;
and (j) Company has taken all reasonable steps necessary to protect the secrecy
and the validity under applicable law of all material trade secrets.

 





 
5. Covenants Relating to Collateral. Company hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to Collateral Agent therein and the perfection and
priority of such Lien, except for Permitted Liens;



 
 

--------------------------------------------------------------------------------

 
 
(b) not to use or permit any Collateral to be used (i) in violation in any
material respect of any applicable law, rule or regulation, or (ii) in violation
of any policy of insurance covering the Collateral; (c) to pay promptly when due
all taxes and other governmental charges, all Liens and all other charges now or
hereafter imposed upon or affecting any Collateral; (d) without 30 days' written
notice to Collateral Agent, (i) not to change Company's name or place of
business (or, if Company has more than one place of business, its chief
executive office), or the office in which Company's records relating to accounts
receivable and payment intangibles are kept, (ii) not to change Company’s
jurisdiction of incorporation, (iii) not to keep Collateral consisting of
chattel paper at any location other than its chief executive office set forth in
item 1 of Schedule B hereto, and (iv) not to keep Collateral consisting of
equipment or inventory at any location other than the locations set forth in
item 4 of Schedule B hereto, (e) to procure, execute and deliver from time to
time any endorsements, assignments, financing statements and other writings
reasonably deemed necessary or appropriate by Collateral Agent to perfect,
maintain and protect its Lien hereunder and the priority thereof and to deliver
promptly to Collateral Agent all originals of Collateral consisting of
instruments; (f) to appear in and defend any action or proceeding which may
affect its title to or Collateral Agent's interest in the Collateral; (g) if
Collateral Agent gives value to enable Company to acquire rights in or the use
of any Collateral, to use such value for such purpose; (h) to keep separate,
accurate and complete records of the Collateral and to provide Collateral Agent
with such records and such other reports and information relating to the
Collateral as Collateral Agent may reasonably request from time to time; (i) not
to surrender or lose possession of (other than to Collateral Agent), sell,
encumber, lease, rent, or otherwise dispose of or transfer any Collateral or
right or interest therein, and to keep the Collateral free of all Liens except
Permitted Liens; provided that Company may sell, lease, transfer, license or
otherwise dispose of any of the Collateral in the ordinary course of business
consisting of (i) the sale of inventory, (ii) sales of worn-out or obsolete
equipment, and (iii) non-exclusive licenses and similar arrangements for the use
of the property of Company; (j) if requested by Collateral Agent, to type, print
or stamp conspicuously on the face of all original copies of all Collateral
consisting of chattel paper a legend satisfactory to Collateral Agent indicating
that such chattel paper is subject to the security interest granted hereby; (k)
to collect, enforce and receive delivery of the accounts receivable and payment
intangibles in accordance with past practice until otherwise notified by
Collateral Agent; (l) to comply with all material requirements of law relating
to the production, possession, operation, maintenance and control of the
Collateral; and (m) to permit Collateral Agent and its representatives the
right, at any time during normal business hours, upon reasonable prior notice,
to visit and inspect the properties of Company and its corporate, financial and
operating records, and make abstracts therefrom, and to discuss Company’s
affairs, finances and accounts with its directors, officers and independent
public accountants.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Covenants Regarding Intellectual Property. Company hereby agrees:
 
a. Company will perform all acts and execute all documents, including notices of
security interest for each relevant type of intellectual property in forms
suitable for filing with the Canadian Intellectual Property Office or any
similar offices or agencies in Canada or in any other country or any political
subdivision thereof, that may be necessary or desirable to record, maintain,
preserve, protect and perfect Collateral Agent's interest in the Collateral, the
Lien granted to Collateral Agent in the Collateral and the first priority of
such Lien;
 
b. Except to the extent that Collateral Agent gives its prior written consent:
 
i. Company (either itself or through licensees) will continue to use its
material trademarks in connection with each and every trademark class of goods
or services applicable to its current line of products or services as reflected
in its current catalogs, brochures, price lists or similar materials in order to
maintain such trademarks in full force and effect free from any claim of
abandonment for nonuse, and Company will not (and will not permit any licensee
thereof to) do any act or knowingly omit to do any act whereby any material
trademark may become invalidated;


ii. Company will not do any act or omit to do any act whereby any material
patent registrations may become abandoned or dedicated to the public domain or
the remedies available against potential infringers weakened and shall notify
Collateral Agent immediately if it knows of any reason or has reason to know
that any material patent registration may become abandoned or dedicated; and
 
 
 

--------------------------------------------------------------------------------

 


iii. Company will not do any act or omit to do any act whereby any material
copyrights or mask works may become abandoned or dedicated to the public domain
or the remedies available against potential infringers weakened and shall notify
Collateral Agent immediately if it knows of any reason or has reason to know
that any material copyright or mask work may become abandoned or dedicated to
the public domain.
 
c. Company will promptly (and in any event within five days) notify Collateral
Agent upon the filing, either by Company or through any agent, employee,
licensee or designee, of


(i) an application for the registration of any patent or trademark, with the
Canadian Intellectual Property Office or any similar offices or agencies in
Canada or in any other country or any political subdivision thereof, (ii) any
assignment of any patent or trademark, which Company may acquire from a third
party, with the Canadian Intellectual Property Office or any similar offices or
agencies in Canada or in any other country or any political subdivision thereof,
or (iii) any assignment of any copyright or mask work, which Company may acquire
from a third party, with the Canadian Intellectual Property Office or any
similar offices or agencies in Canada or in any other country or any political
subdivision thereof. Upon the request of Collateral Agent, Company shall execute
and deliver any and all agreements, instruments, documents and papers as
Collateral Agent may request to evidence Collateral Agent's security interest in
such patent, trademark (and the goodwill and general intangibles of Company
relating thereto or represented thereby), copyright or mask work, and Company
authorizes Collateral Agent to amend an original counterpart of the applicable
notice of security interest executed pursuant to Section 6(a) of this Security
Agreement without first obtaining Company’s approval of or signature to such
amendment and to record such document with the Canadian Intellectual Property
Office or any similar offices or agencies in Canada or in any other country or
any political subdivision thereof, as applicable;
 
d. While any Obligations remain outstanding, Company shall not register or cause
to be registered with the Canadian Intellectual Property Office any copyright
registrations with respect to any proprietary software of Company or any other
property that is subject to registration with the Canadian Intellectual Property
Office; provided, that Company may register or cause to be registered such
proprietary software or other property of Company with the Canadian Intellectual
Property Office if (i) such copyright registration is made in connection with
the enforcement against third parties of Company’s rights with respect to such
proprietary software or other property and (ii) Company provides Collateral
Agent five Business Days prior notice of such copyright registration. While any
Obligations remain outstanding, Company shall file or cause to be filed with the
Canadian Intellectual Property Office a copyright application with respect to
any major revisions or upgrades to any proprietary software that has previously
been registered by Company with the Canadian Intellectual Property
Office.  Company shall file for such registration within 30 days from such major
revision or upgrade and shall notify Collateral Agent in writing five Business
Days prior to such filing.
 
e. Company will take all necessary steps in any proceeding before the Canadian
Intellectual Property Office or any similar offices or agencies in Canada or in
any other country or any political subdivision thereof, to diligently prosecute
or maintain, as applicable, each application and registration of the patents,
trademarks, copyrights and mask works, including filing of renewals,
 
 
 

--------------------------------------------------------------------------------

 


affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings (except to the extent that dedication, abandonment
or invalidation is permitted hereunder);
 
f. Company shall (i) use proper statutory notice in connection with its use of
the patents, trademarks, copyrights and mask works, (ii) maintain consistent
standards of quality in its manufacture of products sold under the trademarks or
provision of services in connection with the trademarks, and (iii) take all
steps necessary to protect the secrecy and the validity under applicable law of
all material trade secrets;
 
g. Company agrees that if it learns of any use by any Person of any term or
design likely to cause confusion with any trademark, Company shall promptly
notify Collateral Agent of such use and of all steps taken and to be taken to
remedy any infringement of any trademark; and
 
h. Company shall maintain with each employee who may have access to the trade
secrets of Company an agreement by which such employee agrees not to disclose
such trade secrets and with each employee who may be the inventor of patentable
inventions (invented within the scope of such employee's employment) an
invention assignment agreement requiring such employee to assign all rights to
such inventions, including patents and patent applications, to Company and
further requiring such employee to cooperate fully with Company, its successors
in interest, including Collateral Agent, and their counsel, in the prosecution
of any patent application or in any litigation involving the invention, whether
such cooperation is required during such employee's employment with Company or
after the termination of such employment.


7. Authorized Action by Collateral Agent. Company hereby irrevocably appoints
Collateral Agent as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Collateral Agent may perform (but Collateral Agent
shall not be obligated to and shall incur no liability to Company or any third
party for failure so to do) any act which Company is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Company might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral;
(d) insure, process and preserve the Collateral; (e) pay any indebtedness of
Company relating to the Collateral; and (f) file PPSA financing statements and
financing change statements and execute other documents, instruments and
agreements required hereunder; provided, however, that Collateral Agent shall
not exercise any such powers granted pursuant to subsections (a) through (e)
prior to the occurrence of an Event of Default and shall only exercise such
powers during the continuance of an Event of Default.  Company agrees to
reimburse Collateral Agent upon demand for any reasonable costs and expenses,
including legal costs (calculated on a full indemnity basis on a solicitor and
client basis), Collateral Agent may incur while acting as Company's
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations.  It is further agreed and understood between the parties hereto
that such care as Collateral Agent gives to the safekeeping of its own property
of like kind shall constitute reasonable care of the Collateral when in
Collateral Agent's possession; provided, however, that Collateral Agent shall
not be required to make any presentment, demand or protest, or give any notice
and need not take any action to preserve any rights against any prior party or
any other person in connection with the Obligations or with respect to the
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Litigation and Other Proceedings.
 
a. Company shall have the right and obligation to commence and diligently
prosecute such suits, proceedings or other actions for infringement or other
damage, or reexamination or reissue proceedings, or opposition or cancellation
proceedings as are reasonable to protect any of the patents, trademarks,
copyrights, mask works or trade secrets.  No such suit, proceeding or other
actions shall be settled or voluntarily dismissed, nor shall any party be
released or excused of any claims of or liability for infringement, without the
prior written consent of Collateral Agent, which consent shall not be
unreasonably withheld.
b. Upon the occurrence and during the continuation of an Event of Default,
Collateral Agent shall have the right but not the obligation to bring suit or
institute proceedings in the name of Company or Collateral Agent to enforce any
rights in the Collateral, including any license thereunder, in which event
Company shall at the request of Collateral Agent do any and all lawful acts and
execute any and all documents reasonably required by Collateral Agent in aid of
such enforcement.  If Collateral Agent elects not to bring suit to enforce any
right under the Collateral, including any license thereunder, Company agrees to
use all reasonable measures, whether by suit, proceeding or other action, to
cause to cease any infringement of any right under the Collateral by any Person
and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing necessary to prevent such
infringement.
 
9. Default and Remedies.
 
a. Default. Company shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default (as
defined in the Notes).
 
b. Remedies. Upon the occurrence and during the continuance of any such Event of
Default, Collateral Agent shall have the rights of a secured creditor under the
PPSA, all rights granted by this Security Agreement and by law, including the
right to:  (a) require Company to assemble the Collateral and make it available
to Collateral Agent and the Investors at a place to be designated by Collateral
Agent and the Investors; (b) prior to the disposition of the Collateral, store,
process, repair or recondition it or otherwise prepare it for disposition in any
manner and to the extent Collateral Agent and the Investors deem
appropriate.  Company hereby agrees that 10 days' notice of any intended sale or
disposition of any Collateral is reasonable; and (c) appoint by instrument a
receiver, receiver and manager or receiver manager (the person so appointed
being hereinafter called the “Receiver”) of the Collateral, with or without bond
as the Collateral Agent may determine, and from time to time in its absolute
discretion remove such Receiver and appoint another in its stead. In furtherance
of Collateral Agent's rights hereunder, Company hereby grants to
 
 
 

--------------------------------------------------------------------------------

 


Collateral Agent an irrevocable, non-exclusive license, exercisable without
royalty or other payment by Collateral Agent, and only in connection with the
exercise of remedies hereunder, to use, license or sublicense any patent,
trademark, trade name, copyright or other intellectual property in which Company
now or hereafter has any right, title or interest together with the right of
access to all media in which any of the foregoing may be recorded or stored.
 
c. Application of Collateral Proceeds. The proceeds and avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent at
the time of, or received by Collateral Agent after, the occurrence of an Event
of Default) shall be paid to and applied as follows:
 
i. First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and legal costs (calculated on a full indemnity basis on a solicitor
and client basis), incurred or made hereunder by Collateral Agent;


ii. Second, to the payment to each Investor of the amount then owing or unpaid
on such Investor’s Note, and in case such proceeds shall be insufficient to pay
in full the whole amount so due, owing or unpaid upon such Note, then its Pro
Rata Share of the amount remaining to be distributed (to be applied first to
accrued interest and second to outstanding principal);
 
iii. Third, to the payment of other amounts then payable to each Investor under
any of the Transaction Documents, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid under such
Transaction Documents, then its Pro Rata Share of the amount remaining to be
distributed; and
 
iv. Fourth, to the payment of the surplus, if any, to Company, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.
 
For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Investor’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the original outstanding principal amount of such
Investor’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes issued under the Purchase
Agreement.  In the event that a Investor receives payments or distributions in
excess of its Pro Rata Share, then such Investor shall hold in trust all such
excess payments or distributions for the benefit of the other Investors and
shall pay such amounts held in trust to such other Investors upon demand by such
Investors.
 
10. Collateral Agent.
 
Appointment. The Investors hereby appoint OrbiMed Advisors LLC as collateral
agent for the Investors under this Security Agreement (in such capacity, the
“Collateral Agent”) to serve from the date hereof until the termination of the
Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Powers and Duties of Collateral Agent, Indemnity by Investors.
 
Each Investor hereby irrevocably authorizes the Collateral Agent to take such
action and to exercise such powers hereunder as provided herein or as requested
in writing by the Investors holding more than 50% of the aggregate outstanding
principal amount of the Notes in accordance with the terms hereof, together with
such powers as are reasonably incidental thereto. Collateral Agent may execute
any of its duties hereunder by or through agents or employees and shall be
entitled to request and act in reliance upon the advise of counsel concerning
all matters pertaining to its duties hereunder and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance therewith.
 
Neither the Collateral Agent nor any of its directors, officers or employees
shall be liable or responsible to any Investor or to Company for any action
taken or omitted to be taken by Collateral Agent or any other such person
hereunder or under any related agreement, instrument or document, except in the
case of gross negligence or willful misconduct on the part of the Collateral
Agent, nor shall the Collateral Agent or any of its directors, officers or
employees be liable or responsible for (i) the validity, effectiveness,
sufficiency, enforceability or enforcement of the Notes, this Security Agreement
or any instrument or document delivered hereunder or relating hereto; (ii) the
title of Company to any of the Collateral or the freedom of any of the
Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of this Security Agreement; (iv) the failure by Company
to deliver any instrument  or document required to be delivered pursuant to the
terms hereof; or (v) the receipt, disbursement, waiver, extension or other
handling of payments or proceeds made or received with respect to the
collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.
 
In the case of this Security Agreement and the transactions contemplated hereby
and any related document relating to any of the Collateral, each of the
Investors agrees to pay to the Collateral Agent, on demand, its Pro Rata Share
of all fees and all expenses incurred in connection with the operation and
enforcement of this Security Agreement, the Notes or any related agreement to
the extent that such fees or expenses have not been paid by Company.  In the
case of this Security Agreement  and each instrument and document relating to
any of the Collateral, each of the Investors and the Company hereby agrees to
hold the Collateral Agent harmless, and to indemnify the Collateral Agent from
and against any and all loss, damage, expense or liability which may be incurred
by the Collateral Agent under this Security Agreement and the transactions
contemplated hereby and any related agreement or other instrument or document,
as the case may be, unless such liability shall be caused by the willful
misconduct or gross negligence of the Collateral Agent.
 
11. Miscellaneous.
 
a. Tax Payments. Company shall pay upon demand any stamp or other taxes, levies
or charges of any jurisdiction with respect to the execution, delivery,
registration, performance and enforcement of this Security Agreement. Upon
request by Collateral Agent, Company shall furnish evidence satisfactory to
Collateral Agent that all requisite authorizations and approvals by, and notices
to and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.
 
 
 

--------------------------------------------------------------------------------

 
 
b. Notices. Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon Company or Collateral
Agent under this Security Agreement shall be in writing and faxed, mailed or
delivered to each party to the facsimile number or its address set forth below
(or to such other facsimile number or address as the recipient of any notice
shall have notified the other in writing).  All such notices and communications
shall be effective (a) when sent by Federal Express or other overnight service
of recognized standing, on the Business Day following the deposit with such
service; (b) when mailed, by registered or certified mail, first class postage
prepaid and addressed as aforesaid through the United States Postal Service or
Canada Post, as applicable, upon receipt; (c) when delivered by hand, upon
delivery; and (d) when faxed, upon confirmation of receipt.
 

 
Collateral Agent:    
OrbiMed Advisors LLC    767 Third Avenue, 30th Floor    New York, NY
10017    Attn: Carl L. Gordon    Facsimile: 212-739-6444

 

 
with a copy to:
Wilson Sonsini Goodrich & Rosati, P.C. 701 Fifth Avenue, Suite 5100    Seattle,
WA 98104-7036 Attn: Michael Nordtvedt     Telephone: 206-883-2500    Facsimile:
206-883-2699

 

 
Company:
 
Response Biomedical Corp. 1781 - 75th Avenue W. Vancouver, BC V6P 6P2 CANADA
Attn: Chief Executive Officer  Facsimile: (604) 456-6066

 

 
with a copy to:
 
Borden Ladner Gervais LLP 1200
Waterfront Centre 200 Burrard Street
P.O. Box 48600 Vancouver, BC V7X 1T2 CANADA
Attn: Warren Learmonth Facsimile: (604) 622-5866

 
 
 

--------------------------------------------------------------------------------

 
 
c. Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Company.  Upon such termination Collateral
Agent hereby authorizes Company to file any PPSA discharge or termination
statements necessary to effect such termination and Collateral Agent will, at
Company’s expense, execute and deliver to Company any additional documents or
instruments as Company shall reasonably request to evidence such termination.
 
d. Nonwaiver. No failure or delay on Collateral Agent's part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
e. Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and Collateral Agent. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
f. Assignments. This Security Agreement shall be binding upon and enure to the
benefit of Collateral Agent and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Collateral Agent.
 
g. Cumulative Rights, etc. The rights, powers and remedies of Collateral Agent
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Collateral Agent by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Collateral Agent’s
rights hereunder. Company waives any right to require Collateral Agent to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Collateral Agent's power.
 
h. Payments Free of Taxes, Etc. All payments made by Company under the
Transaction Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security Agreement.
Upon request by Collateral Agent, Company shall furnish evidence satisfactory to
Collateral Agent that all requisite authorizations and approvals by, and notices
to and filings with, governmental authorities and regulatory bodies have been
obtained and made and that all requisite taxes, levies and charges have been
paid.
 
i. Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the
 
 
 

--------------------------------------------------------------------------------

 


legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.
 
j. Expenses. Company shall pay on demand all reasonable fees and expenses,
including reasonable legal costs (calculated on a full indemnity basis on a
solicitor and client basis), incurred by Collateral Agent in connection with
custody, preservation or sale of, or other realization on, any of the Collateral
or the enforcement or attempt to enforce any of the Obligations which is not
performed as and when required by this Security Agreement.
 
k. Construction. Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Investors, Collateral Agent and their respective counsel.  Accordingly,
this Security Agreement and the other Transaction Documents shall be deemed to
be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against Company, Investors or Collateral Agent.
 
l. Entire Agreement. This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company,
Investors and Collateral Agent and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.
 
m. Other Interpretive Provisions.   References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.  The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other Transaction Document, as the case may
be.  The words "include" and "including" and words of similar import when used
in this Security Agreement or any other Transaction Document shall not be
construed to be limiting or exclusive.
 
n. Governing Law. This Security Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein without reference to conflicts of law rules
(except to the extent governed by the PPSA).
 
o. Counterparts and Fax/Electronic Copies. This Security Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall be deemed to constitute one instrument.
 
p. Waiver and Receipt. Company waives receipt of any financing statement,
financing change statement or verification statement applicable to the
registration or perfection of


this Security Agreement or the security interest created by this Security
Agreement.  Company acknowledges receipt of a copy of this Security Agreement.
 
(Signature Page Follows)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
 
RESPONSE BIOMEDICAL CORP.
 
By: Name:  Title:
AGREED:
 


ORBIMED ADVISORS LLC
As Collateral Agent
 
By: Name: Carl Gordon Title: Member
 
INVESTORS:
 


ORBIMED PRIVATE INVESTMENTS III, LP
By: OrbiMed Capital GP III LLC, General Partner By: OrbiMed Advisors LLC,
Managing Member
 
By: __________________________________ Name: Carl Gordon Title: Member
 


ORBIMED ASIA PARTNERS, L.P.
By: OrbiMed Asia GP, L.P., General Partner By: OrbiMed Advisors Limited, General
Partner
 
By: __________________________________ Name: Carl Gordon Title: Member
 


ORBIMED ASSOCIATES III, LP
By: OrbiMed Advisors LLC, General Partner
 
By: __________________________________ Name: Carl Gordon Title: Member
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT 1 TO SECURITY AGREEMENT
All right, title, interest, claims and demands of Company in and to the
following property:
 
All Accounts;
 
All Chattel Paper;
 
All Documents of Title;
 
All Equipment;
 
All Goods including Fixtures;
 
All Instruments;
 
All Intangibles
 
All Intellectual Property;
 
All Inventory;
 
All Investment Property;
 
All Money
 
To the extent not otherwise included, all Proceeds and products of any and all
of the foregoing, and all accessions to, substitutions and replacements for, and
rents and profits of each of the foregoing.
 
The term “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by Company, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), trade secrets, domain names, confidential or proprietary
technical and business information, know-how, methods, processes, drawings,
specifications or other data or information and all memoranda, notes and records
with respect to any research and development, software and databases and all
embodiments or fixations thereof whether in tangible or intangible form or
contained on magnetic media readable by machine together with all such magnetic
media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.
 
All capitalized terms used in this Attachment 1 and not otherwise defined
herein, shall have the respective meanings given to such terms in the Personal
Property Security Act of the Province of British Columbia as in effect from time
to time.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO SECURITY AGREEMENT


COPYRIGHTS
Description Registration Date Registration No. NIL NIL NIL
 


PATENTS AND INDUSTRIAL DESIGNS Canada
 
Title
 Date Issued
 Patent No.
United States of America
   
Compensation For Non-
Application Date: January 4, 2000
Application No.: 09/477,103
Specific Signals In Quantitative Immunoassays
Publication 003
Date:
January 21,
Publication No.: 6,509,196
Sensitive
Issue Date: February 13, 2007
Patent No. 7175992
Immunochromatographic
   
Assay
   
Sensitive
Issue Date: April 6, 2010
Patent No.: 7691595
Immunochromatographic
   
Assay
   
Immunoassay Employing Two-
Issue Date: February 9, 2010
Patent No.: 7659086
Step Internal Calibration
   
Reaction
   
Comparative Multiple Analyte
Issue Date: January 25, 2011
Patent No.: 7875433
Assay
   
Reader Housing
Application Date:  March 29, 2007
Application No.: 29/285,426
 
Publication Date: March 23, 2010
Publication No.: D612,514
Controller Housing
Application Date: March 29, 2007
Application No.: 29/285,432
 
Publication Date: March 23, 2010
Publication No.: D612,503

 
 
 

--------------------------------------------------------------------------------

 
 
Sensitive Immunochromatographic Assay
 
Immunoassay Reader
 
Controller for Biochemical Analyzer
 
European Patent Convention
 
Sensitive Immunochromatographic Assay
 
Reader Housing
 
Controller Housing
 
Japan
 
Sensitive Immunochromatographic Assay Application Date: April 10, 2003
 
Publication Date: September 13, 2011
 
Application Date: September 27, 2007
 
Publication Date: October 20, 2008
 
Application Date: September 27, 2007
 
Publication Date: October 29, 2008
 
 
 

--------------------------------------------------------------------------------

 
 
Issue Date: March 31, 2010
 
Application Date: September 28, 2007
 
Publication Date: December 6, 2007
 
Application Date: September 28, 2007
 
Publication Date: December 6, 2007
 
Application Date: April 10, 2003
 
Publication Date: June 18, 2010 Application No.: 2480833 Publication No.:
2480833
 
Application No.: 122479 Publication No.: 122479
 
Application No.: 122478 Publication No.: 122478
 
Patent No. 1493029
 
Application No.: 000801972­0001
 
Publication No.: 000801972­0001
 
Application No.: 000801964­0001
 
Publication No.: 000801964­0001
 
Application No.: 2003584715 Publication No.: 4532121
 
 
 

--------------------------------------------------------------------------------

 
 
Reader Housing
Application Date: October 1, 2007
Application No.: 2007026710
 
Publication Date: April 18, 2008
Publication No.: 1330874
Australia
   
Reader Housing
Application Date: September 27,
Application No.: 199662007
 
2007
     
Publication No.: 317587
 
Publication Date:  January 16,
   
2008
 
Controller Housing
Application Date: September 27,
Application No.: 1999672007
 
2007
     
Publication No.: 317588
 
Publication Date:  January 16,
   
2008
 
France
   
Sensitive
Application Date: April 10, 2003
Application No.: 3711770.2
Immunochromatographic
   
Assay
     
Publication Date: March 31, 2010
Publication No.: 1493029
Multiple Analyte Immunoassay
Application Date:  December 11,
Application No.: 7867698.8
 
2007
   
Publication Date: October 20,
Publication No.: 2095124
 
2010
 
United Kingdom
   
Sensitive
Application Date: April 10, 2003
Application No.: 3711770.2
Immunochromatographic
   
Assay
     
Publication Date: March 31, 2010
Publication No.: 60331899.1­
   
08
Multiple Analyte Immunoassay
Application Date:  December 11,
Application No.: 7867698.8
 
2007
   
Publication Date: October 20,
Publication No.: 2095124

 
 
 

--------------------------------------------------------------------------------

 
 
Germany
 
Multiple Analyte Immunoassay
 
Sensitive Immunochromatographic Assay
 
Title
 
European Patent Convention
 
Comparative Multiple Analyte Assay
 
Patent Cooperation Treaty
 
Sensitive Immunochromatographic Assay
 
Modular Assay Reader System And Apparatus 2010
 
Application Date:  December 11, 2007
 
Publication Date: October 20, 2010
 
Application Date: April 10, 2003
 
Publication Date: March 31, 2010
 
 
 

--------------------------------------------------------------------------------

 


PATENT APPLICATIONS
 
 Application Date
 
Application Date: February 15, 2008
 
Publication Date: December 16, 2009
 
Application Date: April 10, 2003
 
Publication Date: October 23, 2003
 
Application Date: March 19, 2008 Publication Date: October 9, 2008 Application
No.: 7867698.8
 
Publication No.: 602007010032.1-08
 
Application No.: 3711770.2
 
Publication No.: 60331899.1­08
 
 Application No.
 
Application No.: 8725656.6
 
Publication No.: 2132571
 
Application No.:
PCT/CA03/00539
 
Publication No.: WO03/087822
 
Application No.:
PCT/US2008/003609
 
Publication No.: WO2008/121239 Heated Assays For Influenza
 
 
 

--------------------------------------------------------------------------------

 
 
Australia
 
Multiple Analyte Immunoassay
 
Canada
 
Multiple Analyte Immunoassay
 
Comparative Multiple Analyte Assay
 
China (People's Republic)
 
Sensitive Immunochromatographic Assay
 
Multiple Analyte Immunoassay
 
India
 
Multiple Analyte Immunoassay
 
Hong Kong
 
Sensitive Immunochromatographic Assay
 
Mexico
 
Multiple Analyte Immunoassay Application Date:
 
Publication Date:
 
Application Date: 2007
 
Application Date: 2007
 
Application Date: 2008
 
Application Date:
 
 
 

--------------------------------------------------------------------------------

 
 
Publication Date:
 
Application Date: 2007
 
Application Date: 2007
 
Application Date:
 
Publication Date:
 
Application Date: 2007
 
January 6, 2009 July 23, 2009
 
December 11,
 
December 11,
 
February 15,
 
April 10, 2003 July 27, 2005
 
December 11,
 
December 11,
 
January 3, 2006 April 21, 2006
 
December 11, Application No.: PCT/US2009/000035
 
Publication No.: WO2009/091501
 
Application No.: 2007332776
 
Application No.: 2671578
 
Application No.: 2677977
 
Application No.: 3808096.6
 
Publication No.: CN1646913
 
Application No.: 200780049910.7
 
Application No.: 3613DELNP2009
 
Application No.: 61000235
 
Publication No.: 1080142A
 
Application No.: MXA2009006205
 
 
 

--------------------------------------------------------------------------------

 
 
Immunoassay Employing Two-
Application Date:
December 21,
Application No.: 12/643,039
 
Step Internal Calibration Reaction
2009
 
Publication
No.:
   
Publication Date:
May 27, 2010
20100129936
   
Multiple Analyte Immunoassay
Application Date:
June 4, 2009
Application No.:
     
Publication Date:
February 25,
12/478,305
   
2010
 
Publication
No.:
 
20100047857
Heated Assays For Influenza
Application Date:
July 12, 2010
Application No.:
 
12/834,116
 
TRADEMARKS
Mark
 Registration Date
 Registration No.
United States of America
 
R LOGO
August 6, 2002
2605067
RAMP EXPANDED
October 8, 2002
2632327
RAMP RESPONSE
October 21, 2008
3521400
BIOMEDICAL & DESIGN
 
Canada
 
R LOGO
 
September 3, 2002
566825
RAMP
 
September 3, 2002
566826
RAMP
 RESPONSE
February 24, 2010
TMA760,109
BIOMEDICAL & DESIGN
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
R LOGO
August 19, 1998
913947
RAMP
February 20, 1997
474247
RAMP
 RESPONSE
July 24, 2008
6133797
BIOMEDICAL & DESIGN
   

European Community
R LOGO
August 19, 1998
913947
RAMP
February 20, 1997
474247
RAMP
 RESPONSE
July 24, 2008
6133797
BIOMEDICAL & DESIGN
   



Japan
 
RAMP December 28, 2007 5101824
 
RAMP RESPONSE November 22, 2007 5094062 BIOMEDICAL & DESIGN
 
People’s Republic of China
 
RAMP RESPONSE March 6, 2010 6189051 BIOMEDICAL & DESIGN
 
RAMP RESPONSE January 7, 2010 6189052 BIOMEDICAL & DESIGN
 


TRADEMARK APPLICATIONS
 
Mark Application Date Application No.
 
United States of America
IQC Inactive LQC Unfiled RAMP Abandoned 75/153,596
 
MASK WORKS
Description Registration Date Registration No.
 

 
NIL
NIL
NIL.
LICENSES OF PATENTS, TRADEMARKS, COPYRIGHTS OR MASK WORKS (other than
non-exclusive licenses to end-users)

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B TO SECURITY AGREEMENT


COMPANY PROFILE
 
1. Name.  The legal name of Company is and the address of its chief executive
office is:
 
Response Biomedical Corporation 1781 – 75th Avenue West Vancouver, British
Columbia V6P 6P2
 
2. Organizational Identification Number.  The Company’s organizational
identification number in its jurisdiction of incorporation 214840.
 
3. Jurisdiction of Incorporation and Continuance; Prior Names.  Company was
originally incorporated in British Columbia on August 20, 1980.  Since its
incorporation and continuance Company has had the following legal names (other
than its current legal name):


Date Company's Name Prior Name Was Changed From Such Name
 
 Little Bear Resources Ltd. October 15, 1991
1           Company does business under the following trade names: Not
applicable.
 
2           Place of Business.  Company has the following places of business:


Brief Description Address Owner of Location of Assets and Value
 
1781 75th Avenue ARE-BC No. 2 Holdings Inc. See Response financial statements
Vancouver, B.C. V6P 6P2
 
 
 

--------------------------------------------------------------------------------

 


6. Assets in Possession of Third Parties.  The following are names and addresses
of all persons or entities other than Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment: Not applicable
 
7. Qualification To Do Business.  Company is qualified to do business in the
following jurisdictions:
 
British Columbia
 
8. Existing Security Interests.  Company's assets are subject to the following
security interest of Persons other than the Collateral Agent: See Disclosure
Schedule to Note Purchase Agreement
 
9. Tax Assessments.  The following tax assessments are currently outstanding and
unpaid: None.
10. Guaranties.  Company has directly or indirectly guaranteed the following
obligations of third parties: None.
 
11. Subsidiaries.  Company has the following subsidiaries (list jurisdiction and
date of incorporation, access or identification number, type and value of
assets): None.
 
12. Securities; Instruments. The following is a complete list of all stocks,
bonds, debentures, notes and other securities and investment property owned by
Company (provide name of issuer, whether certificated or uncertificated,
certificate no. (if applicable), number of shares):
 
13. Bank Accounts; Securities Accounts.  The following is a complete list of all
bank accounts and securities accounts maintained by Company (provide name and
address of depository bank (or brokerage firm), type of account and account
number):


Not applicable
 
 
 

--------------------------------------------------------------------------------

 
 
 
Name and address of depository bank
Type of account
Account number
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir Centre P.O. Box 49390 Vancouver,
BC V7X 1P3
Canadian Chequing Account
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir Centre P.O. Box 49390 Vancouver,
BC V7X 1P3
USD Chequing
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir Centre P.O. Box 49390 Vancouver,
BC V7X 1P3
CAD Chequing
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir Centre P.O. Box 49390 Vancouver,
BC V7X 1P3
Euro Account
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir Centre P.O. Box 49390 Vancouver,
BC V7X 1P3
GIC
 



 
 

--------------------------------------------------------------------------------

 
 
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
Term Deposit
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
Term Deposit
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
Letter of Credit
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
GIC
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
INT Foreign Exchange
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
Treasury Investment Account
 
TD Canada Trust 4 Bentall Centre 1055 Dunsmuir49390 Vancouver, BC V7X 1P3
 Centre P.O. Box
Treasury Investment Account
 

 
Bank of America  Blaine Branch 277 G Street Blaine WA United States 98230
USD Checking
 
Bank of America  Blaine Branch 277 G Street Blaine WA United States 98230
USD Savings
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Disclosure Schedule
 
This document constitutes the Disclosure Schedule referred to in the note
purchase agreement (the “Agreement”) among Response Biomedical Corp. (the
“Company”) dated November 22, 2011 to which this Disclosure Schedule is
attached.
 
The purpose of this Disclosure Schedule is to set forth the disclosure of
qualifications, modifications or exceptions to certain representations and
warranties of the Company contained in the Agreement and this Disclosure
Schedule is deemed to constitute an integral part of such agreement.
 
The numbering of this Schedule corresponds to the same section or subsection in
the Agreement.  For greater clarity, any introductory language and headings in
this Disclosure Schedule are inserted for convenience of reference only and will
not create or be deemed to create a different standard for disclosure than the
language set forth in the Agreement.  Information disclosed in any section of
this Disclosure Schedule shall be deemed disclosed with respect to such other
sections or subsections of the Agreement or this Disclosure Schedule to which
such written information, only to the extent that it is clear from a plain
reading of such information that such information is applicable to such other
sections of this Disclosure Schedule.
 
No item in this Disclosure Schedule relating to any possible breach or violation
of any agreement, law or regulation shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred,
and nothing in this Disclosure Schedule constitutes an admission of any
liability or obligation of the Company to any third party or shall confer or
give to any third party any remedy, claim, liability, reimbursement, cause of
action, or other right.
 
This Disclosure Schedule is qualified in its entirety by reference to the
provisions of the Agreement, and is not intended to constitute, and shall not be
construed as constituting, any representation, warranty, undertaking, assurance,
covenant, indemnity, guarantee or other commitment of any nature whatsoever not
expressly given in the Agreement.
 
3.1(g) SEC Reports and Reporting Issuer Status; Financial Statements
 
•           As summarized in the Company’s Annual Report on Form 20-F/A for the
year ended December 31, 2010 filed with the SEC on November 9, 2011 and the
Company’s Report of Foreign Issuer on Form 6-K filed with the SEC on November
14, 2011, certain errors were made in the Company’s (i) Form 20-F annual report
for the year ended December 31, 2010 and the exhibits thereto, (ii) audited
financial statements for the year ended December 31, 2010 and related
management’s discussion and analysis, officer certifications, and (iii) interim
financial statements for the quarters ended March 31, 2011 and June 30, 2011 and
related management’s discussion and analysis and officer certifications.
 
 
 

--------------------------------------------------------------------------------

 
 
•           Other than as indicated below, the Company has filed each Form 6-K
required to be filed by it within four business days of the filing of the
information contained therein with the Canadian Regulatory Authorities:
 
 
Description of Information
Date filed on SEDAR
Date furnished on Form 6-K
Management Information Circular dated April 7, 2010
April 13, 2010
May 6, 2010
Form of Proxy
April 13, 2010
May 6, 2010
Notice of Annual General and Special Meeting dated April 7, 2010
April 13, 2010
May 6, 2010
Material Change Report dated June 28, 2010
June 28, 2010
July 8, 2010
Material Change Report dated May 26, 2010
May 26, 2010
July 8, 2010
News Release dated April 28, 2011
April 28, 2011
May 11, 2011
Material Change Report dated April 28, 2011
April 28, 2011
October 12, 2011
News Release dated May 4, 2011
May 4, 2011
May 11, 2011
Material Change Report dated May 4, 2011
May 4, 2011
October 12, 2011
Cover Letter
June 8, 2011
October 12, 2011
Form 52-109F2 - Certification of Interim Filings dated May 10, 2011 (Corporate
Controller)
June 8, 2011
October 12, 2011
Form 52-109F2 - Certification of Interim Filings dated May 10, 2011 (Chief
Executive Officer)
June 8, 2011
October 12, 2011
Material Change Report dated June 13, 2011
June 13, 2011
October 12, 2011
Management Information Circular dated May 24, 2011
June 15, 2011
October 12, 2011
Form of Proxy
June 15, 2011
October 12, 2011
Report of Voting Results dated June 22, 2011
June 27, 2011
October 12, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, the Company affirms that it has filed each Form 6-K
required to be filed by it during the two years preceding the date of the
Agreement.
 
 3.1(q) Sarbanes-Oxley; Internal Accounting Controls
 
As described in the Company’s Annual Report on Form 20-F/A for the fiscal year
ended December 31, 2010 under the caption “Item 15—Controls and Procedures,”
which Form 20-F/A was filed with the SEC on November 9, 2011, the Company
internal control over financial reporting was not effective and the design and
operation of its disclosure controls were not effective as of December 31, 2010.
The Company makes no representation to the Purchasers as to the mens rea of the
person responsible for the circumstances that gave rise to such deficiencies.
 
As described in the Company’s Annual Report on Form 20-F/A for the year ended
December 31, 2010, which was filed with the SEC on November 9, 2011, and the
Company’s Report on Form 6-K filed with the SEC on November 14, 2011, the
Company has made changes in its internal control over financial reporting since
December 31, 2010 that have materially affected, or are reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
As described in the Company’s Annual Report on Form 20-F/A for the year ended
December 31, 2010, which was filed with the SEC on November 9, 2011, the Company
has retained outside counsel to complete an independent investigation with
respect to the facts and circumstances that led to the restatement of the
Company’s financial statements for the year ended December 31, 2010 and the
interim periods ended March 31, 2011 and June 30, 2011, and intends to present
the results of that inquiry to the SEC.
 
3.1(w) Disclosure
 
Two current members of the Company’s Board of Directors were appointed by
Orbimed Advisors LLC or its affiliates as part of the private placement that was
completed in 2010.
 
3.1(y)(iii) Solvency
 
The current cash flow of the Company, together with the proceeds the Company
would receive if it liquidated all of its assets, would not be sufficient to pay
all amounts on or in respect of its liabilities when such amounts are required
to be repaid.
 
3.1(dd)(ii) and (iii) FDA and TPD
 
As disclosed in Exhibit 99.1 to the Company’s Report of Foreign Issuer on Form
6-K filed with the SEC on September 2, 2011,  the Company has not received
510(k) clearance of the RAMP®200 reader for use with its cardiovascular panel,
including its assays for NT-proBNP, troponin, myoglobin, and CK-MB.
 
 
 

--------------------------------------------------------------------------------

 
 
3.1(ii)
“Investments”
 
Nil
3.1(ii) “Permitted Indebtedness”
 
Indebtedness disclosed on the face of the Company’s interim unaudited balance
sheet as of September 30, 2011 contained in Exhibit 99.1 to the Company’s Report
of Foreign Issuer on Form 6-K filed with the SEC on November 14, 2011.
 
“Permitted Liens”
 
 
Debtor(s)
Secured Party
Reg'n Date
Base  Reg'n #
Expiry  Date
Collateral
Response
The University
May 17, 1996
6394762
May 17, 2021
ALL KNOWLEDGE, KNOW-
Biomedical Corp.
of British Columbia
 
as amended
(unless renewed)
HOW AND/OR TECHNIQUE OR TECHNIQUES INVENTED, DEVELOPED AND/OR ACQUIRED WITH
RESPECT TO
         
QUANTITATIVE IMMUNOCHROMATOGRAPHIC ASSAYS AND DETERMINATIONS OF PLATELET COUNT
EMPLOYING ASSAYS FOR PLATELET GRANULAR PROTEINS, ALL AS LICENSED TO THE DEBTOR
BY THE SECURED PARTY AND ALL IMPROVEMENTS, VARIATIONS, UPDATES, MODIFICATIONS
AND ENHANCEMENTS INVENTED, DEVELOPED OR ARISING THEREFROM AND ALL PROCEEDS OT
THE FOREGOING INCLUDING ALL GOODS, DOCUMENTS OF TITLE, SECURITIES, INSTRUMENTS,
INTANGIBLES, CHATTEL PAPER AND MONEY.



 
 

--------------------------------------------------------------------------------

 
 
 
 
 

   
Date
Reg'n #
Date
 
Response Biomedical Corp.
The Toronto Dominion Bank
January 8, 2003
815190A as amended
January 8, 2013 (unless renewed)
ALL PRESENT AND AFTER ACQUIRED ACCOUNTS, MONIES, DEPOSITS FROM TIME TO TIME ON
DEPOSIT IN THE NAME OF THE DEBTOR OR OWED TO THE DEBTOR BY
         
THE SECURED PARTY OR TD MORTGAGE CORPORATION OR TD PACIFIC MORTGAGE CORPORATION,
OR CANADA TRUSTCO MORTGAGE COMPANY OR THE CANADA TRUST COMPANY OR OTHER
SUBSIDIARY OR AFFILIATE OF THE SECURED PARTY AND IN THE DEBTORS RIGHTS IN AND TO
THOSE ACCOUNTS, MONIES, DEPOSITS AND PROCEEDS THEREOF.
Response Biomedical Corporation
Toronto Dominion Bank – 94000
May 3, 2007
649543D
May 3, 2012 (unless renewed)
ALL PRESENT AND AFTER ACQUIRED DEPOSITS, INSTRUMENTS, TREASURY BILLS, BANKERS
ACCEPTANCES, GUARANTEED INVESTMENT
         
CERTIFICATES, TERM DEPOSITS, MONEY MARKET INSTRUMENTS, INTANGIBLES, CHATTEL
PAPERS, SECURITIES, SHARES, STOCK OPTIONS, STOCKS, BONDS, DOCUMENTS OF TITLE,
BILLS OF EXCHANGE, PROMISSORY NOTES AND INTANGIBLES NOW OR HEREAFTER ACQUIRED BY
THE DEBTOR AND ALL CONTRACTUAL RIGHTS AND INSURANCE CLAIMS RELATING THERETO AND
PROCEEDS THEREOF.

 
 
Debtor(s)
Secured Party
Reg'n Date
Base  Reg'n #
Expirty Date
Collateral
Response Biomedical Corp.
Xerox Canada Ltd.
June 3, 2008
398399E
June 3, 2012 (unless renewed)
EQUIPMENT, OTHER ALL PRESENT AND FUTURE OFFICE EQUIPMENT AND SOFTWARE SUPPLIED
OR FINANCED FROM TIME TO TIME BY THE SECURED PARTY (WHETHER BY LEASE,
         
CONDITIONAL SALE OR OTHERWISE), WHETHER OR NOT MANUFACTURED BY THE SECURED PARTY
OR ANY AFFILIATE THEREOF.
Response Biomedical Corp.
Xerox Canada Ltd.
December 3, 2010
894144F
December 3, 2016 (unless renewed)
EQUIPMENT, OTHER ALL PRESENT AND FUTURE OFFICE EQUIPMENT AND SOFTWARE SUPPLIED
OR FINANCED FROM TIME TO TIME BY THE SECURED PARTY (WHETHER BY LEASE,
         
CONDITIONAL SALE OR OTHERWISE), WHETHER OR NOT MANUFACTURED BY THE SECURED PARTY
OR ANY AFFILIATE THEREOF.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D Forms of Legal Opinions
 
[Letterhead of Borden Ladner Gervais LLP]
 
November 22, 2011
BY COURIER
 
OrbiMed Private Investments III, LP OrbiMed Asia Partners, L.P. OrbiMed
Associates III, LP
 
Ladies and Gentlemen:
 
Response Biomedical Corp. (the “Borrower”)
 
We have acted for the Borrower in connection with the transactions contemplated
by a certain note purchase agreement between the Borrower and OrbiMed Private
Investments III, LP, OrbiMed Asia Partners, L.P. and OrbiMed Associates III, LP
(collectively, the “Purchasers”).
 


CERTAIN DEFINED TERMS
 
11.1 “Collateral” means the personal property described as Collateral in the
Security Agreement (as defined below).
 
11.2 “Documents” means the documents described in Section 2.1(a) through (c),
inclusive.
 
11.3 “Intellectual Property” has the meaning ascribed to it in the Security
Agreement (as defined herein).
 
11.4 “Security Interest” means a security interest created by the Security
Agreement.
 
11.5 “WA Documents” means the Note Purchase Agreement and the Note (each as
defined herein).
 
11.6 Except as otherwise set out in this opinion letter, all capitalized terms
have the meanings ascribed to them in the Note Purchase Agreement (as defined
below).
 
11.7 Terms defined in the Personal Property Security Act (British Columbia) (the
“PPSA”) or the regulations thereto (the “Regulations”) at the date of this
opinion and not otherwise defined in this opinion letter or in the Note Purchase
Agreement have the meanings given to them in the PPSA and the Regulations.
 
 
11.8 Wherever the singular is used herein, the same shall be deemed to include
the plural and vice versa where the context so requires.
 
DOCUMENTS EXAMINED AND SEARCHES MADE
 
11.9 We have examined executed copies of the following documents:
 
(a) a note purchase agreement (the “Note Purchase Agreement”) dated as of
November 22, 2011, among the Borrower and the Purchasers;
 
(b) secured promissory notes (the “Note”) in the aggregate principal amount of
$275,000 made by the Borrower in favour of the Purchasers, each dated November
22, 2011;
 
(c) a security agreement (the “Security Agreement” and together with the Note,
the “Security Documents”) dated November 22, 2011, executed by the Borrower in
favour of OrbiMed Advisors LLC as collateral agent for and on behalf of the
Purchasers (the “Collateral Agent”); and
 
(d) a certificate of Anastasios Tsonis, Corporate Controller of the Borrower,
dated the date hereof, relating to certain factual matters relevant to our
opinion.


11.10 We have also examined such statutes, corporate records of the Borrower and
other documents, including certificates of public officials and corporate
officers, have caused to be made such searches and investigations and have
considered such questions of law as we have deemed necessary as a basis for the
opinions hereinafter expressed.
 
11.11 We have also examined the computer printout or verification statement in
respect of a financing statement (the “Financing Statement”) registered in
respect of the Security Agreement at the British Columbia Personal Property
Registry (the “PPR”) on November 10, 2011 under base registration number
445272G.
 
11.12 We have conducted post-registration searches of the Borrower’s name under
the PPSA and recent searches in respect of the Intellectual Property with the
Canadian Intellectual Property Office (“CIPO”), the results of which are
summarized in Schedule B hereto.
 
ASSUMPTIONS AND OTHER MATTERS
 
11.13 For the purposes of this opinion letter we have assumed:
 
(a) the legal capacity at all relevant times of any natural person signing any
document or certificate;
(b) the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity to authentic original documents
of all documents submitted to us as true, authenticated, certified, conformed,
electronic or photostatic copies or facsimiles (including documents received by
email);
(c) the identity and legal capacity of any person acting or purporting to act as
a corporate or public official;
(d) the accuracy and completeness of all information provided to us by offices
of public record, including any printed or computer search results of offices of
public record.  We have assumed, and have no actual knowledge to the contrary,
that no act or event has occurred between the date of any such record,
certificate or other document and the date hereof that would, in any manner,
affect the accuracy or completeness thereof;
(e) the accuracy and completeness of all representations and statements
contained in all documents, instruments and certificates (there are no facts or
circumstances of which we are aware which cause us to doubt the accuracy or
completeness of any representations and statements but we have not undertaken
any independent investigation to verify the same);
 
 
 

--------------------------------------------------------------------------------

 
 
(f) that the Collateral Agent has not agreed with the Borrower to postpone the
time for attachment of any Security Interest;
(g) that, where required, each of the Documents was duly and validly authorized,
executed and delivered by each party thereto, other than the Borrower;
(i) that the governing law of each of the Reviewed Agreements (as hereinafter
defined) and the Documents not governed by the laws of the Province of British
Columbia is identical to the laws of the Province of British Columbia (and the
federal laws of Canada applicable therein) in all material respects; and
(j) the WA Documents constitute valid obligations of the Borrower under the laws
of the State of Washington.


11.14 In expressing our opinion in paragraph 5.1 below, we have relied solely
upon a Certificate of Good Standing dated November 22, 2011 issued by the
British Columbia Registrar of Companies with respect to the Borrower, a copy of
which has been delivered to you;
 
11.15 Our opinion is expressed only with respect to the laws of British Columbia
and the federal laws of Canada applicable in British Columbia in effect on the
date of this opinion.  In addition, we express no opinion whether, pursuant to
conflict of laws rules or otherwise, laws other than laws of the British
Columbia would govern the validity, perfection, effect of perfection or
non-perfection or enforcement of the Security Interests.
 
11.16 We expressly disclaim any obligation to advise any person(s) to whom this
opinion is addressed of any matters (including without limitation any facts or
circumstances or any subsequently enacted, published or reported laws,
regulations or judicial decisions having retroactive effect) which may come to
our attention after the date hereof and which may affect any of the opinions set
out herein.
 
 
 

--------------------------------------------------------------------------------

 


REGISTRATIONS, FINANCING AND FINANCING CHANGE STATEMENTS AND UNAUTHORIZED
DISCHARGES

 
11.17 The Financing Statement was registered in British Columbia as indicated in
paragraph 2.3.
 
11.18 The registration of the Financing Statement in British Columbia will
expire and the Security Interests perfected thereby will cease to be perfected
on November 10, 2016 unless the registration is renewed on or before that date.
Renewal is the Collateral Agent’s responsibility.  The PPR will not remind
secured parties when registrations expire and we will not keep a record of the
expiry dates or remind you with respect to renewals.
 
11.19 Registering financing change statements as contemplated by the PPSA is
necessary to establish or preserve the priority of the Security Interests in the
following circumstances:
 
(a) within 15 days after the Collateral Agent or any Purchaser obtains knowledge
of a change of name of the Borrower;
 
(b) within 15 days after the Borrower transfers all or part of its interest in
any Collateral with the Collateral Agent’s  consent and, in any event, within 15
days after the Collateral Agent or any Purchaser obtains knowledge that all or
part of such interest has been transferred (which may include transfer by
operation of law); and
 
(c) if any Collateral which is serial numbered goods but not described by serial
number in the Financing Statement is not or ceases to be inventory.


11.20 Registering financing change statements as contemplated by the PPSA may be
desirable if the Collateral Agent:
 
(a) assigns the Security Agreement or transfers all or part of a Security
Interest to another person; or
 
(b) changes its address.
 
11.21 If the registration of the Financing Statement is discharged without
authorization or in error, the perfection and priority of the Security Interest
will be adversely affected.  These consequences may be mitigated by
re-registering a financing statement with respect to the Security Interest
immediately and, in any event within 30 days, after such discharge.
 
 
 

--------------------------------------------------------------------------------

 


OPINION
 
Based upon the foregoing, and subject to the qualifications and limitations set
out below, we are of the opinion that:
 
11.22 Existence
 
The Borrower is a corporation validly existing under the laws of the Province of
British Columbia and is in good standing with the Registrar of Companies for
British Columbia in respect of the filing of annual reports.
 
11.23 General Power
 
The Borrower has the requisite power and capacity to (a) own its assets and (b)
enter into and carry out its obligations under the Documents.
 
11.24 Authorization, Execution, Delivery, Validity and Enforceability
 
Each of the Documents has been duly authorized, executed and delivered by the
Borrower, and the Security Agreement constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms.
 
11.25 Security
 
(a) The Security Agreement creates a valid security interest in favour of the
Collateral Agent in the Collateral in which the Borrower now has rights, and is
sufficient to create a valid security interest in favour of the Collateral Agent
in any Collateral in which the Borrower acquires rights after the date of this
opinion when those rights are acquired by the Borrower, to secure payment and
performance of the obligations described in the Security Agreement as being
secured by it.
 
(b) Registrations and filings have been made in all public offices provided for
under the laws of British Columbia and (upon registration of the Security
Agreement with CIPO) the federal laws of Canada where such registration is
necessary or desirable to preserve, protect or perfect the Security Interests in
favour of the Collateral Agent.


11.26 No Default, Breach
 
Neither the execution and delivery by the Borrower of the Documents nor the
consummation of the transactions contemplated by the Documents resulted, or will
result, in the breach or violation of, or conflicted, or will conflict, with any
of the terms or provisions of, or constituted, or will constitute, a default
under, or resulted, or will result, in the creation or imposition of any lien,
charge or encumbrance (other than those in favour of the Collateral Agent) upon
any property or assets of the Borrower or any of its subsidiaries pursuant to:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) any of the agreements in the list attached hereto as Schedule “C”
(collectively, the “Reviewed Agreements”);
 

 
(b)
the constating documents, or of any resolution of the directors, of the
Borrower; or
     
(c)
any law or statute or, to the best of our knowledge, any judgment, order or



regulation of any court or arbitrator or governmental or regulatory authority;
 
except, in the case of clauses (a) and (c) above, for such conflict, breach,
violation or default that would not, individually or in the aggregate, result in
a Material Adverse Change.
 
Whenever our opinion with respect to the existence or absence of facts as
qualified by the phrase “to the best of our knowledge”, we are referring to the
current actual knowledge of the lawyers in our firm who are currently directly
involved in the negotiation and execution of the Documents and is intended to
indicate that during the course of this engagement no information has come to
our attention which would give us actual knowledge of the existence or absence
of such facts or cause us to believe that such facts that exist or are
absent.  We have not, however, undertaken any independent investigations,
searches or verifications to determine the existence or absence of such facts,
and no inferences as to our knowledge of the existence or absence of such facts
should be derived therefrom.
 
11.27 No Required Consents
 
No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Borrower of the Documents and
the compliance by the Borrower with the terms thereof, except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state, provincial and territorial securities laws or
the policies of the Toronto Stock Exchange.
 
11.28 Foreign Law Opinions
 
(a) The choice of the laws of the State of Washington to govern the WA Documents
will be recognized and given effect by the Courts of the Province of British
Columbia provided it was bona fide and legal, that is either there is a
connection between Washington and the transaction or the parties did not choose
Washington law to avoid any consequence of the laws of any other jurisdiction,
and provided that such choice is not contrary to public policy, as that term is
understood under the laws of the Province of British Columbia. We are not aware
of any reason why the choice of law in the WA Documents would be contrary to
public policy under the laws of the Province of British Columbia.
(b) The courts of the Province of British Columbia would give effect to the
submission of the Borrower in the Note Purchase Agreement to the jurisdiction of
any court of the State of New York, subject to the overriding jurisdiction of
the courts of the Province of British Columbia to determine that another court
is a more appropriate forum.
(c) Neither the Borrower nor any of its assets is entitled to any immunity, on
the grounds of sovereignty or otherwise, from any legal actions or proceedings.
 
(d) The obligations of the Borrower under the WA Documents are direct, general
and unconditional obligations of the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) The laws of the province of British Columbia would permit a Purchaser or the
Collateral Agent, as judgment creditor under a monetary judgment or order (that
is, one making money payable) of a court in a civil proceeding in Washington to
apply to register the judgment against the Borrower under the British Columbia
Court Order Enforcement Act within ten years of the Washington judgment,
provided the time for enforcing it in Washington had not expired.  The
application could be made ex parte if the Borrower had been personally served
with the documents beginning the original action, or if it had appeared,
defended, attorned or otherwise submitted to the jurisdiction of the Washington
court, and if the time for the Borrower to appeal the Washington judgment had
expired and no appeal were pending or an appeal had been made and had been
disposed of. Otherwise, the judgment creditor would have to give the Borrower
notice of the application to register the Washington judgment.
(f) The registration of the judgment would be in the discretion of the Supreme
Court of British Columbia.  The Court would not register the judgment if it were
satisfied that:
(i) the Washington court had acted without jurisdiction under British Columbia’s
conflicts of law rules;
 
(ii) the Washington court had acted without authority under its own law to
adjudicate the cause of action or subject matter resulting in the Washington
judgment or concerning the person of the Borrower;
(iii) the Borrower had neither carried on business in Washington nor been
resident in Washington, and had not voluntarily appeared in, or otherwise
submitted to, the jurisdiction of the courts of Washington during the original
proceeding;
(iv) the Borrower was the defendant in the original proceeding but had not been
duly served with the process of the Washington court and had not appeared in the
original proceeding, even though it had been ordinarily resident or carrying on
business in Washington or had agreed to submit to the jurisdiction of the courts
of Washington;
 
(v) the judgment had been obtained by fraud;
 
(vi) the Borrower had appealed the Washington judgment or the time for doing so
had not yet expired;
(vii) the judgment was for a cause of action which for reasons of public policy
or some similar reason would not have been entertained by the Supreme Court of
British Columbia (such as a judgment constituting the direct or indirect
enforcement of foreign revenue, tax, expropriation or penal laws, a judgment
contrary to an order made by a Canadian court or other tribunal, or a judgment
obtained in breach of the principles of natural justice); or
(viii) the Borrower would have a good defence to a common law action on the
Washington judgment in the Supreme Court of British Columbia;
(g) If the Supreme Court of British Columbia registered the judgment after an ex
parte application, the judgment creditor would have to serve the Borrower with
notice of the registration within one month of the registration.  The Borrower
would then have one month to apply to the Court to have the registration set
aside.  On such an application the Court would set aside the registration if it
were satisfied of any of the grounds set out in paragraph (f)(i) through (viii)
above.
 
(h) If the Supreme Court of British Columbia registered the judgment it would
become of the same force and effect as if it had been given by the Court on the
date of registration, and could be executed upon accordingly, except that if
registration had been made ex parte the Borrower’s property could not be
disposed of for one month after it had notice of the registration.
(i) The laws of the province of British Columbia would permit a common law
action to be brought in the Supreme Court of British Columbia on a subsisting,
final, monetary (or, in appropriate circumstances, non-monetary), in personam
judgment by a court in a civil proceeding in New York or Washington, as
applicable, which was not under appeal and for which the time limited for
appeals had expired, within 10 years of the date of the judgment and provided
the time for enforcing it in New York or Washington, as applicable, had not
expired if the judgment was for the payment of money or the return of personal
property, and otherwise within six years of the date of the judgment. Provided
that the judgment creditor proved on a balance of probabilities that:
(i) there was a real and substantial connection between the parties or the cause
of action and New York or Washington, as applicable, and
 
(ii) the New York or Washington, as applicable, court had in fact granted the
New York or Washington, as applicable, judgment in the judgment creditor’s
favour,
 
 
 

--------------------------------------------------------------------------------

 


the Court would grant judgment enforcing the New York or Washington, as
applicable, judgment unless the Borrower proved on a balance of probabilities
that:
 
(i) the judgment creditor had committed a fraud on the New York or Washington,
as applicable, court leading to it concluding it had jurisdiction under its own
law when it did not;
(ii) there were new facts, which the Borrower could not previously have
discovered exercising due diligence, suggesting the judgment creditor obtained
the New York or Washington, as applicable, judgment by fraud going to its
merits;


 
(iii) the New York or Washington, as applicable, court’s procedure was unfair,
in the sense of contrary to natural justice;

 
(iv) the New York or Washington, as applicable, judgment was contrary to British
Columbia or Canada’s public policy, that is to its essential concepts of justice
or its basic morality, for example because it enforced foreign revenue, tax,
expropriatory or penal laws or was contrary to an order under the Foreign
Extraterritorial Measures Act or the Competition Act; or
 
(v) there was a manifest error on the face of the New York or Washington, as
applicable, judgment.


(j) The Supreme Court of British Columbia would apply British Columbia law with
respect to the procedures for the enforcement of the New York or Washington, as
applicable, judgment.  The Court’s judgment would be in Canadian dollars,
converted from the currency of the New York or Washington, as applicable,
judgment at the rate of exchange applicable on a conversion date which would be
in the discretion of the Court, unless the Court considered that the judgment
creditor would be most truly and exactly compensated if all or part of the money
payable under the judgment were measured in the currency of the New York or
Washington, as applicable, judgment, in which case the Court would give judgment
for the amount of Canadian dollars necessary to purchase the equivalent amount
of the currency of the New York or Washington, as applicable, judgment at a
British Columbia chartered bank on the last banking day before the Borrower paid
the amount of the judgment to the judgment creditor.
 
(k) If the New York or Washington, as applicable, judgment included an interest
component, it would be included in the principal amount of the British Columbia
judgment, with interest accruing on the total from the date of the British
Columbia judgment at the British Columbia post-judgment interest rate, unless
the Court considered that the judgment creditor would be most truly and exactly
compensated if all or part of the money payable under the judgment were measured
in the currency of the New York or Washington, as applicable, judgment, in which
case interest would accrue at the interest rate applicable in New York or
Washington, as applicable, most closely analogous to the prime lending rate of
banks to governments, applicable in British Columbia.


QUALIFICATIONS AND LIMITATIONS
 
11.29 We express no opinion as to the legal or beneficial title of any Person
to, or any other rights of any Person, in any Collateral or other property.
 
11.30 There is no title registry for most personal property in British Columbia
and so searches conducted in British Columbia may not reveal all interests in
the Collateral.  For these and other reasons, we express no opinion as to the
priority of the Security Interests.
 
 
 

--------------------------------------------------------------------------------

 
 
11.31 We express no opinion as to the enforceability of the Security Agreement
or the creation or perfection of the Security Interests referenced therein, nor
have we effected any registrations with respect to:
 
(a) any Collateral which is now or hereafter becomes a fixture or crop;
 
(b) any property or rights to which the PPSA does not apply, including, without
limitation, an interest in real property, an interest or claim in or under any
policy of insurance or contract of annuity, patents, trade marks and other
intellectual property rights and permits, quotas or other property which is
neither personal property nor an interest in land; or
 
(c) any Collateral for which, pursuant to applicable conflicts rules (including,
without limitation, the conflicts rules of the PPSA), the validity, perfection
and the effect of perfection or non-perfection are governed by the laws of a
jurisdiction other than British Columbia.


11.32 We express no opinion as to whether a security interest may be created in
property consisting of a receivable, licence, approval, privilege, franchise,
permit, lease or agreement (collectively, “Special Property”) to the extent that
the terms of the Special Property or any applicable law prohibit its assignment
or require, as a condition of its assignability, a consent, approval or other
authorization or registration which has not been made or given.
 
11.33 We express no opinion as to any security interest created by the Security
Documents with respect to any property of the Borrower that is transformed in
such a way that it is not identifiable or traceable or any proceeds of property
of the Borrower that are not identifiable or traceable.
 
11.34 The enforceability of the Documents and the Security Interests, as the
case may be, is subject to:
 
(a) applicable bankruptcy, insolvency, receivership, fraudulent preference,
fraudulent conveyance, reorganization, moratorium, arrangement, winding up and
other similar laws generally affecting the enforcement rights of creditors or
others and to laws concerning limitation of actions;
 
(b) general principles of equity (whether or not enforcement is considered in a
proceeding in equity or at law), including the discretion exercisable by the
Courts with respect to equitable remedies such as specific performance and
injunction and the concepts of good faith, fair dealing, materiality and
reasonableness in the performance and enforcement of a contract required of the
party seeking its enforcement;
 
(c) the discretion exercisable by the Courts with respect to stays of
enforcement proceedings and execution of judgments, and with respect to the
enforcement of provisions in an agreement to the effect that certain factual or
legal determinations, calculations or certificates will be conclusive and
binding;
 
(d) a court may reserve to itself the right to decline jurisdiction in any
action if the court is an inconvenient forum to hear the action or if concurrent
proceedings are being brought elsewhere, notwithstanding any waiver of the right
to raise such objection or defence thereto;
 
(e) the effect of vitiating factors such as mistake, misrepresentation, fraud,
duress or undue influence;
 
(f) the right to exercise any unilateral or unfettered discretion pursuant to an
agreement may not prevent a court from requiring such discretion to be exercised
reasonably;
 
(g) the recoverability of costs and expenses may be limited to those a court
considers to be reasonably incurred, the costs and expenses incidental to all
court proceedings are in the discretion of the court and the court has the
discretion to determine by whom and to what extent these costs shall be paid;
 
 
 

--------------------------------------------------------------------------------

 
 
(h) we express no opinion as to compliance with the Personal Information
Protection and Electronic Documents Act (Canada) or any other privacy laws;
 
of default;
(i)
the power of the Court under the PPSA to grant relief from the consequences
 
(j)
as against an account debtor with respect to Collateral which is an account:
   
(i)
notice of the Security Interest and proof thereof being given to the



account debtor;
 
(ii) the terms of the contract between the Borrower and the account debtor and
any defence or claim arising out of the contract or a closely connected
contract;
 
(iii) any defence or claim of the account debtor against the Borrower accruing
before the account debtor has knowledge of the Security Interest; and
 
(iv) common law and statutory restrictions concerning the assignment of Crown
debts;
 
(k) the provisions of the PPSA which set out procedures for the enforcement of
security agreements and impose duties with respect to the exercise of rights or
remedies thereunder, including a duty to exercise or discharge rights, remedies,
duties and obligations in good faith and in a commercially reasonable
manner.  Such procedures and duties are in most cases applicable notwithstanding
waivers or contrary provisions in the Security Agreement;
 
(l) estoppel based on incorrect information given in response to a demand for
information made pursuant to Section 18 of the PPSA;
(m) Sections 30, 31 and 31.1 of the PPSA which provide that, in certain
circumstances, a security interest may not be enforceable against a person who
buys or leases goods from a debtor in the ordinary course of business or a
person who acquires money, instruments, certificated or uncertificated
securities, documents of title or chattel paper from a debtor; and
(n) where any of the Collateral is dealt with or otherwise gives rise to
proceeds the security interest in such Collateral may cease to be perfected
where the Collateral Agent has expressly or impliedly authorized such dealing.
 
 
 

--------------------------------------------------------------------------------

 


11.35 By virtue of the Currency Act (Canada) a writ may not be issued claiming,
and a judgment may not be rendered for, an amount expressed in other than
Canadian currency.
 
11.36 The Court Order Interest Act (British Columbia) may limit the rate of
post-judgment interest to the rate provided in such Act notwithstanding the
interest rates provided for in the Documents.
 
11.37 Notwithstanding the provisions of the Documents as to the conclusiveness
or determination of certain things or as to enforcement without notice or
demand, the Court might permit the Borrower to introduce evidence in proceedings
for the purpose of proving that the conclusiveness of a fact or determination of
a matter is contrary to the evidence and a Court has discretion to impose
restrictions on the rights of creditors to enforce immediate payments of amounts
stated to be payable on demand.
 
11.38 The Court may not enforce the provisions of the Documents purporting to
allow severance of invalid, illegal or unenforceable provisions if to do so
would alter materially the scope and intent of such Documents or if the Court
cannot determine what the intention of the parties might have been.
 
11.39 We express no opinion with respect to any indemnity for legal costs
incurred by unsuccessful litigants.
 
11.40 To the extent that any amount is payable in a currency other than Canadian
dollars, any Court action to recover the same will require conversion of such
amount into Canadian dollars at a rate of exchange which may not be the rate in
effect on the date of payment.
 
11.41 We express no opinion as to the enforceability of any provision of the
Documents
 
which:
   
(a)
purports to establish evidentiary standards;
 
(b)
purports to waive or affect any rights to notices;
 
(c)
provides for non-judicial or self-help remedies;
 
(d)
relates to delay or omission of the enforcement of remedies; or
 
(e)
purports to exclude unwritten variations, amendments, waivers or consents.

 
 
 

--------------------------------------------------------------------------------

 
 
11.42 The Security Interests may be subject to the rights and privileges of the
Crown and its agents to statutory liens, statutory deemed trusts and other
interests which by statute need not be registered as at the date hereof.  We
have taken no steps to provide the notices or to obtain the acknowledgements
prescribed in Part VII of the Financial Administration Act (Canada) relating to
the assignment of federal Crown debts. An assignment of federal Crown debts
which does not comply with that Act is ineffective as between the assignor and
the assignee and as against the Crown. Consequently, the Secured Party would not
have a valid security interest in federal Crown debts unless that Act is
complied with.
 
11.43 No registrations have been made or searches conducted in any land title
office or under any land title statutes even though the Security Documents may
create a security interest in real property or leases of real property or in
property which is now or may hereafter become a fixture or a right to payment
under a lease, mortgage or charge of real property.
 
11.44 No registrations have been made or searches conducted:
 
(a) under the Canada Shipping Act, 2001 in respect of any vessel which is
registered or recorded under that Act, or
 
(b) under the Canada Transportation Act in respect of any rolling stock to which
the provisions of either of those Acts may apply.


11.45 No registrations have been made or searches conducted in respect of any
encumbrances created by the Borrower as against any coal, mineral, placer,
mining or petroleum and natural gas license or claim, owned or which may be
acquired by the Borrower.  Accordingly, the security interests and mortgages on
such property will be subject to the rights of third parties who at any time
acquire and perfect an interest in those assets.  The Security Agreement does
not contain a sufficient description of any such assets to be in a form
registrable against such assets.
 
11.46 We have not included in the financing statement registered to perfect the
Security Interest any serial numbers of Collateral consisting of serial numbered
goods.  Therefore, certain buyers or lessees of such goods may take their
interest free from the Security Interest and the Collateral Agent may lose
priority to another secured party who includes the serial numbers of such
Collateral in their financing statement, whether registered before or after the
financing statement registered to perfect the Security Interest.
 
This opinion letter is solely for the use and benefit of the persons to whom it
is addressed, and any successors and permitted assigns of the Purchasers and the
Collateral Agent under the Documents, in connection with the transactions
contemplated by the Documents, and may not be relied upon by any other person
without our prior written consent.
 
Yours truly,


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
to the opinion of Borden Ladner Gervais LLP dated November 22, 2011
 
Registration particulars – PPSA
 
Base Registration Number: 445272G Secured Party: OrbiMed Advisors LLC Address:
767 Third Avenue, 30th Floor, New York, NY 10017 Base Debtor: Response
Biomedical Corp. Registration Date: November 10, 2011 Expiry Date: November 10,
2016 General Collateral:   All present and after-acquired personal property of
the Debtor.
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE B
 
to the opinion of Borden Ladner Gervais LLP dated November 22, 2011
 
Post-registration search summary – PPSA
 
Debtor(s)
Secured Party
Reg'n Date
Base  Reg'n #
Expirty Date
Collateral
Response
The University of
May 17,
6394762
May 17,
ALL KNOWLEDGE, KNOW-
Biomedical Corp.
British Columbia
1996
as amended
2021
HOW AND/OR TECHNIQUE OR TECHNIQUES INVENTED, DEVELOPED AND/OR ACQUIRED WITH
RESPECT TO
         
QUANTITATIVE IMMUNOCHROMATOGRAPHIC ASSAYS AND DETERMINATIONS OF PLATELET COUNT
EMPLOYING ASSAYS FOR PLATELET GRANULAR PROTEINS, ALL AS LICENSED TO THE DEBTOR
BY THE SECURED PARTY AND ALL IMPROVEMENTS, VARIATIONS, UPDATES, MODIFICATIONS
AND ENHANCEMENTS INVENTED, DEVELOPED OR ARISING THEREFROM AND ALL PROCEEDS OT
THE FOREGOING INCLUDING ALL GOODS, DOCUMENTS OF TITLE, SECURITIES, INSTRUMENTS,
INTANGIBLES, CHATTEL PAPER AND MONEY.
Response Biomedical Corp.
The Toronto Dominion Bank
January 8, 2003
815190A as amended
January 8, 2013
ALL PRESENT AND AFTER ACQUIRED ACCOUNTS, MONIES, DEPOSITS FROM TIME TO TIME ON
DEPOSIT IN THE NAME OF THE DEBTOR OR OWED TO THE DEBTOR BY THE SECURED PARTY OR
TD MORTGAGE CORPORATION OR TD PACIFIC MORTGAGE CORPORATION, OR CANADA



 
 

--------------------------------------------------------------------------------

 
 

         
TRUSTCO MORTGAGE COMPANY OR THE CANADA TRUST COMPANY OR OTHER SUBSIDIARY OR
AFFILIATE OF THE SECURED PARTY AND IN THE DEBTORS RIGHTS IN AND TO THOSE
ACCOUNTS, MONIES, DEPOSITS AND PROCEEDS THEREOF.
Response Biomedical Corporation
Toronto Dominion Bank – 94000
May 3, 2007
649543D
 May 3, 2012
ALL PRESENT AND AFTER ACQUIRED DEPOSITS, INSTRUMENTS, TREASURY BILLS, BANKERS
ACCEPTANCES, GUARANTEED INVESTMENT CERTIFICATES, TERM DEPOSITS, MONEY MARKET
INSTRUMENTS, INTANGIBLES, CHATTEL PAPERS, SECURITIES, SHARES, STOCK OPTIONS,
STOCKS, BONDS, DOCUMENTS OF TITLE, BILLS OF EXCHANGE, PROMISSORY NOTES AND
INTANGIBLES NOW OR HEREAFTER ACQUIRED BY THE DEBTOR AND ALL CONTRACTUAL RIGHTS
AND INSURANCE CLAIMS RELATING THERETO AND PROCEEDS THEREOF.
Response Biomedical Corp.
Xerox Canada Ltd.
June 3, 2008
398399E
June 3, 2012
EQUIPMENT, OTHER ALL PRESENT AND FUTURE OFFICE EQUIPMENT AND SOFTWARE SUPPLIED
OR FINANCED FROM TIME TO TIME BY THE SECURED PARTY (WHETHER BY LEASE,
CONDITIONAL SALE OR OTHERWISE), WHETHER OR NOT MANUFACTURED BY THE SECURED PARTY
OR ANY AFFILIATE THEREOF.
Response Biomedical Corp.
Xerox Canada Ltd.
December 3, 2010
894144F
December 3, 2016
EQUIPMENT, OTHER ALL PRESENT AND FUTURE OFFICE EQUIPMENT AND SOFTWARE SUPPLIED
OR

 
 

         
FINANCED FROM TIME TO TIME BY THE SECURED PARTY (WHETHER BY LEASE, CONDITIONAL
SALE OR OTHERWISE), WHETHER OR NOT MANUFACTURED BY THE SECURED PARTY OR ANY
AFFILIATE THEREOF.
Response Biomedical Corp.
OrbiMed Advisors LLC
November 10, 2011
445272G
 November 10, 2016
ALL OF THE DEBTOR'S PRESENT AND AFTER­ACQUIRED PERSONAL PROPERTY; ALL PRESENT
AND AFTER-ACQUIRED LICENCES OF THE DEBTOR; ALL PROCEEDS INCLUDING ACCOUNTS,
MONEY, CHATTEL PAPER, INTANGIBLES, GOODS, DOCUMENTS OF TITLE, INSTRUMENTS,
INVESTMENT PROPERTY, INTELLECTUAL PROPERTY, SUBSTITUTIONS, CROPS, LICENCES,
TRADE INS, INSURANCE PROCEEDS AND ANY OTHER FORM OF PROCEEDS. THE TERM
“INTELLECTUAL PROPERTY” MEANS ALL INTELLECTUAL AND SIMILAR PROPERTY OF EVERY
KIND AND NATURE NOW OWNED OR HEREAFTER ACQUIRED BY THE DEBTOR, INCLUDING
INVENTIONS, DESIGNS, PATENTS (WHETHER REGISTERED OR UNREGISTERED), COPYRIGHTS
(WHETHER REGISTERED OR UNREGISTERED), TRADEMARKS (WHETHER REGISTERED OR
UNREGISTERED), TRADE SECRETS, DOMAIN NAMES, CONFIDENTIAL OR PROPRIETARY
TECHNICAL AND BUSINESS INFORMATION, KNOW HOW, METHODS, PROCESSES, DRAWINGS,
SPECIFICATIONS OR OTHER DATA OR INFORMATION AND ALL

 

         
MEMORANDA, NOTES AND RECORDS WITH RESPECT TO ANY RESEARCH AND DEVELOPMENT,
SOFTWARE AND DATABASES AND ALL EMBODIMENTS OR FIXATIONS THEREOF WHETHER IN
TANGIBLE OR INTANGIBLE FORM OR CONTAINED ON MAGNETIC MEDIA READABLE BY MACHINE
TOGETHER WITH ALL SUCH MAGNETIC MEDIA AND RELATED DOCUMENTATION, REGISTRATIONS
AND FRANCHISES, AND ALL ADDITIONS, IMPROVEMENTS AND ACCESSIONS TO, AND BOOKS AND
RECORDS DESCRIBING OR USED IN CONNECTION WITH, ANY OF THE FOREGOING.

 
 
 

--------------------------------------------------------------------------------

 
 
Canadian Patent (CA) /Application (AO) or Trademark (TMA) or Industrial found
Design Registration (CA-ID) No.
 
AO 2.680,897 to Harris et al. (Response Biomedical Corporation)
 
AO 2,677,977 to Harris (Response Biomedical Corporation)
 
AO 2,671,578 to Fong et al. (Response Biomedical Corporation)
 
AO 2,620,079 to Harris et al. (Response Biomedical Corporation)
Search summary – CIPO
 
Title Current Status
 
Modular Assay Reader abandoned on
System and Apparatus Mar. 21/11 for non­payment of mf
 
Comparative Multiple good standing Analyte Assay
 
Multiple Analyte good standing Immunoassay
 
Multi-Directional dead on Aug. 17/11 Immunochromato- for non-payment of mf
graphic Assays
Security-type Registration
 
none;
 
none;
 
none;
 
none; Canadian Patent (CA) /Application (AO) or Trademark (TMA) or Industrial
found Design Registration (CA-ID) No.
 
 
 

--------------------------------------------------------------------------------

 
 
 
AO 2,588,230 to Harris (Response Biomedical Corporation)
 
AO 2,564,940 to Harris et al. (Response Biomedical Corporation)
 
CA 2,480,833 to Fong (Response Biomedical Corporation)
 
AO 2,441,203 to Richards et al. (Response Biomedical Corporation)
 
AO 2,113,101 to Goumeniouk et al. (Response Biomedical Corp.)
 
TMA 760109 (Appln. No. 1356677) (Response Biomedical Corporation)
 
TMA566826 (Appln. No. 837355) (Response Biomedical Corporation)
 
TMA566825 (Appln. No. 887450) (Response Biomedical Corporation)
Title
 
Immunoassay Employing Two-Step Internal Calibration Reaction
 
Method and Apparatus of Quantitative Assays
 
Sensitive Immunochromographic Assay
 
Compensation for Variability in Specific Binding in Quantitative Assays
 
Diagnostic Kits and Methods For Making Granulocyte Cell Counts
 
RAMP RESPONSE BIOMEDICAL & Design
 
RAMP
 
R & DESIGN
 
 
 

--------------------------------------------------------------------------------

 

 
 Current Status
 Security-type Registration
abandoned on Nov. 11/10 both for non­payment of mf and failure to request
Examination. Reinstatement period ends on Nov. 11/11
none;
abandoned on April 21, 2011 for non­payment of mf
none;
granted on Sept 13/11 good standing
none;
dead on March 13/06 for non-payment of mf
none;
dead on July 10/00 for non-payment of mf
none;
registered
 none;
 registered
none;
registered
none;

 Current Status
 Security-type Registration
abandoned on Nov. 11/10 both for non­payment of mf and failure to request
Examination. Reinstatement period ends on Nov. 11/11
none;
abandoned on April 21, 2011 for non­payment of mf
none;
granted on Sept 13/11 good standing
none;
dead on March 13/06 for non-payment of mf
none;
dead on July 10/00 for non-payment of mf
none;
registered
 none;
 registered
none;
registered
none;

 
Canadian Patent (CA) /Application (AO) or Trademark (TMA) or Industrial found
Design Registration (CA-ID) No.
Title
 Current Status
 Security-type Registration
Trademark Appln. No. 790859 (Response Biomedical Corporation)
GRANSCAN
abandoned on Sept. 16/98 under S40(3) for failure to file the declaration of use
none;
CA-ID 122479 (Response Biomedical Corporation
Immunoassay Reader
good standing
none; and
CA-ID 122478 (Response Biomedical Corporation)
Controller for Biochemical Analyzer
good standing
none.



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
List of Reviewed Agreements
 
1. Escrow Agreement dated 29 July 2004
2. Alexandria New Facility Lease Agreement dated 24 April 2007
3. Alexandria – First Amendment to Lease Agreement dated 18 May 2007
4. Creation Technologies Supply Agreement dated 19 August 2005
5. Roche License Agreement – NT-proBNP dated 26 July 2005
6. Roche License Agreement –Amendment 2 concluded 26 July 2005 – dated 24 June
2008
7. Shionogi Supply Agreement dated 12 May 2006
8. Shionogi Supply Agreement – Amendment 1dated 11 July 2008
9. Short Term Incentive Plan dated 18 March 2008
10. 2008 Stock Option Plan
11. Irrevocable Commercial Letter of Credit dated 1 May 2007
12. Form of Indemnification Agreement between Response Biomedical Corp. and
applicable officers
13. Demand Operating Facility Agreement dated 26 April 2007 with Schedule A
14. 1996 Stock Option Plan, as amended 21 June 2004
15. 2005 Stock Option Plan as amended 22 June 2006
16. Warrant Certificate – Othmar Iseli dated 28 October 2008
17. Warrant Certificates – various – dated 28 October 2008
18. Underwriting Agreement Public Offering dated 7 May 2009
19. Executed Warrant Indenture dated 21 May 2009
20. Broker’s Warrant Certificate dated 21 May 2009
21. Exclusive Distribution Agreement with Cremascoli & Iris, s.r.l. dated
January 4, 2011
22. Exclusive Distribution Agreement with Fisher Scientific Company dated May 4,
2011
 
 
 

--------------------------------------------------------------------------------

 
 
November 22, 2011
 
ORBIMED PRIVATE INVESTMENTS III, LP
 
ORBIMED ASIA PARTNERS, L.P.
 
ORBIMED ASSOCIATES III, LP
 
(collectively, the “Purchasers”)
 
Re: Response Biomedical Corp. Senior Secured Notes
 
Ladies and Gentlemen:
 
We have acted as special U.S. counsel to Response Biomedical Corp., a British
Columbia corporation (the “Borrower”), in connection with the execution of the
Note Purchase Agreement by and among the Borrower and the Purchasers dated
November 22, 2011 (the “NPA”) and the issuance on the date hereof of
Cdn.$275,000 aggregate principal amount of senior secured notes (the “Notes”,
and together with the NPA, the “Opinion Documents”) thereunder. This opinion is
being delivered to you at the request of the Borrower. Capitalized terms used in
this opinion and in the schedules and exhibits hereto that are not defined
herein or therein shall have the meanings given such terms in the NPA.
 
In connection with this opinion, we have examined and relied upon the
representations and warranties of each party to the Opinion Documents.  We have
also examined such other documents, and have reviewed such questions of law, as
we have considered necessary and appropriate for the purposes of this opinion.
In addition, as to questions of fact material to the opinions hereinafter
expressed, we have relied upon certificates of officers of the Borrower and of
public officials, and we have assumed that all such facts are true and correct
as of the date of this opinion.
 
In rendering the opinions expressed below, we have assumed, without
verification, that:
 
(A) The representations and warranties of contained in the Opinion Documents
with respect to factual matters are true and correct as of the date of this
opinion and all other statements of fact contained in the Opinion Documents are
true, but no statements as to law or conclusions of law in the Opinion Documents
which are expressly addressed by this opinion are assumed to be true.
 
(B) All signatures on the Opinion Documents and all other documents relevant
hereto are genuine, all documents submitted to us as originals, if any, are
authentic and all copies submitted to us conform to original documents which are
themselves authentic original documents.
 
(C) Each Opinion Document constitutes the valid, binding and enforceable
obligations of each of the parties thereto, other than the Borrower.
 
(D) Each of the parties to the Opinion Documents has the legal capacity to enter
into and be bound by such Opinion Documents and such Opinion Documents have been
authorized by all requisite corporate or other entity action by each party
thereto.
 
(E) All natural persons executing and delivering the Opinion Documents and all
other documents relevant hereto have the legal capacity for all purposes
relevant hereto to do so, and such natural persons have the requisite power and
authority to so execute and deliver such documents.  The Opinion Documents have
been executed and delivered by all parties thereto.
 
(F) The execution and delivery of the Opinion Documents, the performance and
consummation of the transactions described therein or contemplated thereby, and
compliance with the terms and observance of the conditions thereof will not
conflict with, result in a breach or violation of, constitute a default under,
or violate any of the terms, provisions or conditions of (i) the articles of
incorporation or other similar constitution document of any party thereto, or
(ii) any indenture, mortgage, deed of trust, lease, document, agreement or other
instrument to which any party to the Opinion Documents is a party or by which
any of them or their properties are bound, including, without limitation, the
documents, agreements and other instruments relating to any financing
transaction to which any party thereto is a party.
 
(G) All conditions precedent to the effectiveness of the Opinion Documents have
been satisfied or waived.
 
 
 

--------------------------------------------------------------------------------

 


Based upon the foregoing and upon such investigation as we have deemed
necessary, and subject to the qualifications set forth below, we are of the
opinion that:
 
1.
The Opinion Documents constitute the valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

 
2.
The execution and delivery of the Opinion Documents by the Borrower, the
issuance and sale of the Notes, the borrowing and repayment of debt pursuant to
the Opinion Documents and the consummation of the transactions contemplated by
the Opinion Documents will not violate or cause a breach of any statute of the
United States or the State of Washington, or any rule or regulation of any
governmental authority or regulatory body of the United States or the State of
Washington.

 
3.
No consent, approval, authorization or order of, and no notice to or filing
with, any governmental agency or body is required to be obtained or made by the
Company for the issuance and sale of the Notes, the borrowing and repayment of
debt pursuant to the Opinion Documents and the consummation of the transactions
contemplated by the Opinion Documents, except such as have been obtained or made
and such as may be required under federal and state securities laws.

 
4.
The Borrower is not registered, and after giving effect to the offering and the
sale of the Notes, and the application of the proceeds thereof as described in
the NPA, will not be required to register as, an “investment company” pursuant
to the Investment Company Act of 1940, as amended.

 
 
 

--------------------------------------------------------------------------------

 
 
SCOPE OF OPINION
 
Our opinions set forth above are further subject to the following additional
qualifications:
 
(a) Our opinions expressed above are limited to the generally applicable laws of
the State of Washington and the federal laws of the United States of America,
such Washington and federal laws being those that a Washington lawyer exercising
customary professional diligence would reasonably be expected to recognize as
being applicable to the Borrower and the Opinion Documents or the transactions
governed by the Opinion Documents.
 
(b) We express no opinion as to the Security Agreement by and among the
Borrower, the Purchasers and the Collateral Agent (as defined therein), dated
November 22, 2011, or the rights of any party thereunder.
 
(c) Our opinion in Paragraph 1 is subject to the effect of bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent transfer,
statutes of limitation, or other similar laws and judicial decisions affecting
or relating to the rights of creditors generally, and are further subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing, estoppel, election
of remedies and other similar doctrines affecting the enforcement of agreements
generally (regardless of whether enforcement is considered in a proceeding at
law or in equity).  Our opinion in Paragraph 1 is further subject to possible
judicial action giving effect to governmental actions or foreign laws affecting
creditors’ rights.
 
(d) Our opinions expressed above are subject to the effect of public policies or
generally applicable rules of law that (i) limit the availability of a remedy
under certain circumstances where another remedy has been elected, (ii) excuse
any person or entity from liability for, or require any person or entity to
indemnify any other person or entity against, the indemnified person’s or
entity’s negligence, gross negligence or willful misconduct, or any other
indemnification agreement which may be contrary to public policy, (iii) may,
where less than all of a contract may be enforceable, limit the enforceability
of the balance of the contract to circumstances in which the unenforceable
portion of the contract is not an essential part of the agreed exchange, (iv)
govern and afford judicial discretion regarding the determination of damages and
entitlement to attorneys’ fees and other cost, or (v) may permit a person who
has materially failed to render or offer performance required by a contract to
cure that failure, unless (A) permitting a cure would unreasonably hinder the
aggrieved party from making substitute arrangements for performance or (B) the
occurrence of performance by the date stated in the contract is important in the
circumstances to the aggrieved party.
(e) We express no opinion as to any provision in the Opinion Documents
pertaining to choice of law, arbitration, forum selection or submission to
jurisdiction (including, but not limited to, any express or implied waiver of
any objection to venue in any court or of any objection that a court is an
inconvenient forum), and any other provisions in the Opinion Documents insofar
as such provisions purport (i) to require consents or amendments, modifications
or waivers of any provisions of the Opinion Documents to be in writing, (ii) to
provide that a failure to exercise, or a delay in exercising, a right or remedy
will not operate as a waiver of that right or remedy, (iii) to provide general
or specific waivers of rights, remedies, claims or defenses that cannot be
waived or, if they can be waived, cannot be waived prospectively, including, but
not limited to, any purported waiver of any right to trial by jury and any
purported waiver of any provision of law that would render any provision in any
Opinion Document prohibited or unenforceable in any respect, (iv) to prohibit or
restrict the delegation of performance or the assignment of rights under the
Opinion Documents, (v) to provide for service of process other than in the
manner provided by law, (vi) to provide that any person may have set-off or
similar rights or may pursue inconsistent or cumulative remedies, or (vii) to
provide for specific performance.
(f) Our opinions in Paragraphs 2 and 3 are limited to the laws and regulations
normally applicable to transactions of the type contemplated in the Opinion
Documents and do not extend to licenses, permits and approvals necessary for the
conduct of the Borrower’s business.  In addition and without limiting the
previous sentence, we express no opinion herein with respect to the effect of
any federal or state laws or regulations regarding securities, tax, antitrust,
land use, safety, hazardous material, environmental or similar matters, or any
local or regional laws or regulations.  In rendering such opinions, we have not
conducted any independent investigation of the Borrower or consulted with other
attorneys in our firm with respect to the matters covered thereby.  No inference
as to our knowledge with respect to the factual matters upon which we have so
qualified our opinions should be drawn from the fact of our representation of
the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Our opinion in Paragraph 3 above is limited to consents, approvals,
authorizations, orders, notices and filings required by the laws of the United
States and the State of Washington normally applicable to transactions of the
type contemplated by the Opinion Documents, and does not extend to any
approvals, consents, authorizations, licenses, permits, filings or actions
necessary for the conduct of the business of any person.
 
(h) The courts of the state of Washington may consider extrinsic evidence to
elucidate the meanings of the words used in the Opinion Documents.
 
(i) Under the laws of the State of Washington, any provision in an agreement
requiring a party to pay another party’s attorneys’ fees and costs in any action
to enforce the provisions of such agreement will be construed to entitle the
prevailing party in any such action, whether or not such party is the party
specified in such agreement, to be awarded its reasonable attorneys’ fees, costs
and necessary disbursements.
 
(j) We note that the Notes are denominated in Canadian dollars and express no
opinion as to whether a court would award a judgment in a currency other than
U.S. dollars.
 
(k) We express no opinion as to Regulations T, U or X of the Board of Governors
of the Federal Reserve System, or compliance or the effect of noncompliance by
the Purchasers with any state or federal laws or regulations applicable to the
Purchasers in connection with the transactions described in the Opinion
Documents.


This opinion is solely for the benefit of the Purchasers, their successors and
assigns, in connection with the transaction described in this letter, may not be
relied upon for any other purpose, and may not be relied upon or used by, nor
may copies hereof be delivered to, any other person or entity without our prior
written consent, except that a copy of this opinion may be provided by the
Purchasers to governmental regulators having supervisory authority over the
Purchasers for purposes of demonstrating the existence of this opinion.  No use
of or reliance on this opinion by any party, including, without limitation, the
Purchasers, shall establish or imply an attorney-client relationship between
such party and this firm with respect to the Opinion Documents or the
transactions contemplated by the Opinion Documents, and such party by using or
relying on our opinion disclaims any such attorney-client relationship with
respect to the Opinion Documents or the transactions contemplated by the Opinion
Documents for any purpose without our prior written approval. We disclaim any
obligation to update this opinion letter for events occurring or coming to our
attention, or any changes in the law taking effect, after the date hereof.
 
Very truly yours,
CLD/JAP